Exhibit 10.3
CAC LIFE AND ANNUITY
INDEMNITY REINSURANCE AGREEMENT
     THIS CAC LIFE AND ANNUITY INDEMNITY REINSURANCE AGREEMENT (this
“Agreement”), dated as of April 30, 2004, is made by and between Continental
Assurance Company, an Illinois insurance company (the “Company”), and Swiss Re
Life & Health America Inc., a Connecticut insurance company (the “Reinsurer”).
     WHEREAS, pursuant to that certain Asset and Stock Purchase Agreement, dated
as of February 5, 2004 (the “Purchase Agreement”), by and between the Company
and Reinsurer, Reinsurer agreed to purchase, among other things, the individual
life insurance and annuity businesses and certain assets of the Company, and the
capital stock of Valley Forge Life Insurance Company, a Pennsylvania insurance
company, and CNA International Life Company SPC, Ltd., a segregated portfolio
company organized and existing under the laws of the Cayman Islands.
     WHEREAS, under the Purchase Agreement, the Company has agreed to enter into
this Agreement so as to cede to the Reinsurer, and the Reinsurer has agreed to
enter into this Agreement so as to accept and assume from the Company, 100% of
the Policy Liabilities (as defined below) arising under the Policies (as defined
below), upon the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants and promises, and
upon the terms and conditions, hereinafter set forth, the parties hereto agree
as follows:
ARTICLE I
BUSINESS REINSURED
     1. Effective as of 12:00 a.m. on January 1, 2004 (the “Effective Time”),
the Company hereby cedes to the Reinsurer, and the Reinsurer hereby accepts and
assumes from the Company as of the Effective Time, on an indemnity reinsurance
(coinsurance) basis, 100% of the Policy Liabilities arising from any and all
(i) binders, endorsements, riders, policies, certificates, contracts of
insurance and supplementary contracts of insurance constituting the Subject
Business (as defined below) issued, renewed, or assumed by the Company prior to
the Closing Date (as defined in the Purchase Agreement), including without
limitation all such binders, endorsements, riders, policies, certificates,
contracts and supplementary contracts lapsed and terminated with unpaid claims
or amended to increase coverage or reinstated before, at or after the Closing
Date as required pursuant to the terms thereof (the “Pre-Closing Policies”),
(ii) Accommodation Policies (as defined in the CAC Life and Annuity
Administrative Services Agreement between the Company and the Reinsurer dated as
of the date hereof (the “CAC Administrative Services Agreement”)), and (iii) CAC
Additional Policies (as defined in the CAC Administrative Services Agreement)
(the Pre-Closing Policies, Accommodation Policies and CAC Additional Policies
being referred to herein collectively as the “Policies”). The term
“Policyholder” shall mean each owner of a Policy.
     2. The term “Subject Business” shall mean the term, universal and permanent
individual life insurance and annuity products business of the Company.
     3. The term “Policy Liabilities” shall mean all liability and obligations
of the Company, except for Excluded Liabilities (as defined below), based upon
or arising out of the Policies, net of

 



--------------------------------------------------------------------------------



 



any and all amounts (i) actually recovered by the Company under Third Party
Reinsurance Agreements and (ii) that would have been collected from a Specified
Reinsurer under a Specified Third Party Reinsurance Agreement, and such term
shall include without limitation liabilities for:

  (a)   annuity principal and interest, withdrawals, surrenders, Policy loans,
returns of principal and premium and other deposits and any other disbursement,
Policyholder interest, dividend accumulations, benefits, claims, losses and
benefit and claim expenses in respect of the Policies, whether incurred prior
to, at or after the Effective Time, including Extra Contractual Obligations (as
defined below) based on acts, errors or omissions (i) by the Reinsurer or any of
its officers, employees, agents, subcontractors or representatives or (ii) by
the Company or any of its officers, employees, agents, subcontractors or
representatives and, in any case described by this clause (ii), attributable to
a direction or request of a Designated Officer (as defined in Article XIV
hereof) of the Reinsurer under this Agreement or the CAC Administrative Services
Agreement, which direction or request, as to actions of Company employees other
than Seller Business Employees (as defined in the Purchase Agreement), has been
given in writing, and any attorneys’ fees incurred by the Company and the
Reinsurer related to such liabilities;     (b)   guaranty association
assessments in connection with participation by the Company in any guaranty fund
or association established or governed by any state or jurisdiction to the
extent arising on account of premiums, deposits and other consideration paid or
payable in respect of the Policies at or after the Effective Time;     (c)  
other assessments or payments (to the extent required to be made with respect to
the Policies) for or on account of regulatory agencies, including but not
limited to valuation fees or payments, that are calculated or assumed with
reference to facts or circumstances related to the Policies (e.g., an assessment
base or in force date) existing at a point in time that is at or after the
Effective Time (provided that no additional amounts will be due as a result of a
change in domicile of the Company);     (d)   that portion of other assessments
or payments (to the extent required to be made with respect to the Policies) for
or on account of regulatory agencies, including but not limited to valuation
fees or payments, that are calculated or assessed with reference to a period of
time commencing before and ending after the Effective Time which is equal to the
full amount of such assessments or payments multiplied by a fraction, the
numerator of which is the number of days from and including the Effective Time
to and including the end of such period and the denominator of which is the
number of days in such period (provided that no additional amounts will be due
as a result of a change in domicile of the Company);     (e)   returns or
refunds of premiums (irrespective of when due) under the Policies paid or
payable at or after the Effective Time;     (f)   premium taxes paid or payable
for premiums received by the Company or the Reinsurer in respect of the Policies
at or after the Effective Time;

2



--------------------------------------------------------------------------------



 



  (g)   commissions due insurance brokers, agents and producers in connection
with the Policies;     (h)   amounts due in connection with the Policies under
bonus programs and deferred compensation agreements identified in Schedule A
hereto (except bonuses attributable to the termination of new Subject Business
production by the Company);     (i)   amounts payable by the Company under Third
Party Reinsurance Agreements, including Specified Third Party Reinsurance
Agreements (which amounts, in the case of amounts that would have been payable
to Specified Reinsurers under Specified Third Party Reinsurance Agreements,
shall be paid by the Reinsurer to the Company); and     (j)   accrued interest
payable to Policyholders, if any, on all unpaid Policy Liabilities.

     4. The term “Excluded Liabilities” shall mean any liability or obligation
of the Company for:

  (a)   Extra Contractual Obligations based on acts, errors or omissions by the
Company, or any of its officers or employees, agents, subcontractors or
representatives, prior to the Closing Date and any attorneys’ fees incurred by
the Company related to such liabilities or obligations;     (b)   Extra
Contractual Obligations to the extent resulting from acts, errors or omissions
of the Company or any of its officers or employees, agents, subcontractors or
representatives occurring after the Closing Date and not attributable to a
direction or request of a Designated Officer of the Reinsurer under this
Agreement or the CAC Administrative Services Agreement which direction or
request, as to actions of Company employees other than Business Employees, has
been given in writing;     (c)   guaranty association assessments in connection
with participation by the Company in any guaranty fund or association
established or governed by any state or other jurisdiction to the extent arising
on account of premiums, deposits or other consideration paid to the Company in
respect of the Policies prior to the Effective Time;     (d)   amounts,
liabilities and obligations ceded to one or more Specified Reinsurers under
Specified Third Party Reinsurance Agreements irrespective of any recission,
recapture or other termination of any such Specified Third Party Reinsurance
Agreements;     (e)   dividends in respect of the Policies, whether incurred
prior to, at or after the Effective Time;     (f)   other assessments or
payments required to be made with respect to the Policies for or on account of
regulatory agencies, including but not limited to valuation fees or

3



--------------------------------------------------------------------------------



 



      payments, that are calculated or assumed with reference to facts or
circumstances existing at a point in time that is prior to the Effective Time;  
  (g)   that portion of other assessments or payments required to be made with
respect to Policies for or on account of regulatory agencies, including but not
limited to valuation fees or payments, that are calculated or assessed with
reference to a period of time commencing before and ending after the Effective
Time which is equal to the full amount of such assessments or payments
multiplied by a fraction, the numerator of which is the number of days from and
including the beginning of such period to but excluding the Effective Time and
the denominator of which is the number of days in such period;     (h)   premium
taxes paid or payable for premiums received by the Company or the Reinsurer in
respect of the Policies prior to the Effective Time; and     (i)   accrued
interest payable to Policyholders, if any, on all unpaid Excluded Liabilities.

     For the avoidance of doubt, with respect to a Specified Third Party
Reinsurance Agreement, (i) amounts which would have been payable by the Company
to Specified Reinsurers thereunder, in the absence of any recission, recapture
or termination, shall instead be payable by the Reinsurer to the Company under
this Agreement and (ii) amounts, liabilities and obligations formerly ceded to
Specified Reinsurers under such Specified Third Party Reinsurance Agreement
shall be deemed Excluded Liabilities and the Reinsurer shall have no liability
to the Company with respect thereto.
     In addition, for the avoidance of doubt, the Reinsurer shall have the
benefit of any premium tax credits and reductions attributable to guaranty fund
assessments and similar assessments paid or payable by the Company with respect
to the Policies but only if and to the extent that (i) the Reinsurer reimburses
the Company for such guaranty fund and similar assessments pursuant to this
Agreement and (ii) such credits are applied to reduce, and actually reduce, the
premium tax liability of the Company (as so limited, the “Premium Tax Credits”);
provided that the Company shall apply such credits and any other premium tax
credits and reductions attributable to guaranty fund assessments and similar
assessments on a pro rata basis.
     5. The term “Extra Contractual Obligations” shall mean all liabilities and
obligations other than those arising under the express terms and conditions, and
within the limits, of the Policies, including, without limitation, any liability
for punitive, exemplary, special or any other form of extra contractual damages,
relating to the Policies, which arise from any act, error or omission in bad
faith, including, without limitation, any act, error or omission relating to (i)
the marketing, underwriting, production, issuance, cancellation or
administration of the Policies, (ii) the investigation, defense, trial,
settlement or handling of claims, benefits, or payments under the Policies, or
(iii) the failure to pay or the delay in payment of benefits, claims or any
other amounts due or alleged to be due under or in connection with the Policies.
     6. The term “Third Party Reinsurance Agreement” shall have the meaning
given in paragraph 3 of Article V hereof.
     7. The term “Specified Third Party Reinsurance Agreement” shall mean a
Third Party Reinsurance Agreement under which one or more reinsurers, other than
the Reinsurer or an

4



--------------------------------------------------------------------------------



 



Affiliate thereof, on or prior to the third anniversary of this Agreement, has
refused to pay when due any amounts owed to the Company under such Third Party
Reinsurance Agreement to the extent resulting from such reinsurer’s declaration
that the Company has breached such Third Party Reinsurance Agreement by reason
of the consummation of the transactions contemplated by the Purchase Agreement
or this Agreement.
     8. The term “Specified Reinsurer” shall mean a reinsurer, other than the
Reinsurer or an Affiliate thereof, that has taken the actions referred to in
Section 7 of this Article I with respect to a Third Party Reinsurance Agreement.
     9. The term “Affiliate” shall mean, with respect to any Person, at the time
in question, any other Person controlling, controlled by or under common control
with such Person.
     10. The term “Person” shall mean any natural person, corporation,
partnership, limited liability company, trust, joint venture or other entity.
ARTICLE II
PAYMENT AND ACCOUNTING FOR CERTAIN ASSUMED POLICY LIABILITIES
     In connection with the Reinsurer’s assumption of the Policy Liabilities
described in paragraphs (b), (c), (d) and (f) of Section 3 of Article I hereof
(the “Tax/Assessment Liabilities”), it is agreed that the Company will make
direct payment of such Tax/Assessment Liabilities and that the Reinsurer’s
assumption of liability therefor shall be discharged by the Company reporting
the Tax/Assessment Liabilities paid by the Company to the Reinsurer in
accordance with Article IV and the Reinsurer reimbursing the Company for such
amounts also in accordance with Article IV.
ARTICLE III
TERRITORY
     This Agreement shall apply to Policies covering persons and risks wherever
resident or situated.
ARTICLE IV
POLICY ADMINISTRATION
     The Policies and the Policy Liabilities shall be administered by the
Reinsurer in the name of, and on behalf of, the Company pursuant to the terms of
the CAC Administrative Services Agreement. In connection therewith, the
Reinsurer will provide such periodic accounting and settlement reports to the
Company as are set forth in the CAC Administrative Services Agreement.
Settlements of amounts due from the Reinsurer to the Company and amounts due
from the Company to the Reinsurer hereunder, as set forth in such reports, shall
be made on a quarterly basis as set forth in the CAC Administrative Services
Agreement; provided, however, that any amounts received by the Reinsurer from a
Specified Reinsurer in connection with the termination or recapture of such
Specified Reinsurer’s obligations under a Specified Third Party Reinsurance
Agreement shall be remitted by the Reinsurer to the Company within 15 days of
receipt thereof by the Reinsurer. Notwithstanding the terms of this Agreement,
no amounts settled between the Company and the Reinsurer under Article II of the
Purchase Agreement shall be settled again hereunder.

5



--------------------------------------------------------------------------------



 



ARTICLE V
PREMIUMS AND RECOVERIES
     1. Except as otherwise provided in this Agreement, the Reinsurer shall be
entitled to 100% of all gross premiums, premium adjustments, reinsurance
recoverables (including expense allowances), balances due from agents, principal
and interest due on Policy loans, accrued interest receivables and recoveries
received at and after the Effective Time by the Company or the Reinsurer with
respect to the Policies, other than amounts recoverable or recovered from
Specified Reinsurers under Specified Third Party Reinsurance Agreements,
together with all Policy related rights of the Company, including, without
limitation, subrogation and coordination of benefits rights including for the
benefit of the Reinsurer any and all Premium Tax Credits to the extent provided
for in Section 4 of Article I. The Company shall promptly endorse and remit and
hereby assigns to the Reinsurer any premiums, premium adjustments, reinsurance
recoverables (including expense allowances), balances due from agents, principal
and interest due on Policy loans, accrued interest receivables, rights, assets
and recoveries received or receivable by the Company at or after the Effective
Time in respect of any of the Policies or the satisfaction of Policy Liabilities
(including the Premium Tax Credits to the extent provided in Section 4 of
Article I), other than amounts recoverable or recovered from Specified
Reinsurers under Specified Third Party Reinsurance Agreements. The Company shall
likewise promptly endorse and remit and hereby assigns to the Reinsurer any
amount paid to the Company by a reinsurer in connection with a termination or
recapture of a Third Party Reinsurance Agreement other than such amounts paid by
a Specified Reinsurer under a Specified Third Party Reinsurance Agreement (e.g.,
assets transferred to the Company to effectuate a recapture). For the avoidance
of doubt, any amount paid to either the Company or the Reinsurer by or on behalf
of a Specified Reinsurer under a Specified Third Party Reinsurance Agreement,
including without limitation in connection with a termination or recapture of
such reinsurer’s obligation under such agreement, shall be for the account of
the Company, and the Reinsurer shall promptly endorse and remit to the Company
any such amount it receives in respect thereof. The Company shall provide
reasonable assistance to the Reinsurer, upon the Reinsurer’s request therefor,
and at the Reinsurer’s expense (excluding any internal expenses of the Company),
in the collection of any premiums, premium adjustments, reinsurance receivables,
balances due from agents, principal and interest due on Policy loans, accrued
interest receivables, rights, assets and recoveries due the Company in respect
of any of the Policies or the satisfaction of Policy Liabilities. Furthermore,
with respect to any such remittance, the Company shall also promptly furnish the
Reinsurer with all pertinent information which it receives pertaining thereto
(e.g., the nature of the payment, source of funds, policy or certificate number
or agreement (as appropriate) and period(s) to which it relates and any
instructions accompanying same); provided, however, that the Company may retain
a copy thereof.
     2. Effective as of the Closing Date, as between the Reinsurer and the
Company, the Company shall have no further responsibility for billing and
collecting premiums in respect of the Policies or otherwise servicing or
administering any Policies, except as may otherwise be agreed upon in writing by
the parties or required by applicable law. The Company hereby acknowledges that
notwithstanding the foregoing or any other provision of this Agreement to the
contrary, as between the Company and its Policyholders, the Company is not
relieved of any obligation under the Policies, including its responsibility to
service its Policyholders.

6



--------------------------------------------------------------------------------



 



     3. A listing of ceded reinsurance agreements under which any Policy
Liabilities are reinsured for the benefit of the Company to reinsurers that are
not Affiliates of the Company is Schedule B to this Agreement (the “Third Party
Reinsurance Agreements”). Effective as of the Closing Date, the Company shall
have no further responsibility for ascertaining and collecting reinsurance
recoverables with respect to the Policy Liabilities under the Third Party
Reinsurance Agreements other than the Specified Third Party Reinsurance
Agreements. The Reinsurer shall assume such responsibility for administering on
behalf of the Company the Third Party Reinsurance Agreements, including the
Specified Third Party Reinsurance Agreements, under the CAC Administrative
Services Agreement. The collectibility of amounts due under the Third Party
Reinsurance Agreements shall be at the risk of and for the account of the
Reinsurer, other than amounts due from Specified Reinsurers under the Specified
Third Party Reinsurance Agreements which shall be at the risk of and for the
account of the Company.
     4. The Reinsurer shall have responsibility and full power and authority to
act for and on behalf of the Company, and will so act in good faith pursuant to
the terms of the CAC Administrative Services Agreement, and the Company shall
take such measures as reasonably may be requested by the Reinsurer, with respect
to any and all letters of credit outstanding or assets in trust held for the
benefit of the Company pursuant to the terms of any Third Party Reinsurance
Agreements, collection of amounts owed under any Third Party Reinsurance
Agreements, recapture under any Third Party Reinsurance Agreements and
enforcement of the terms of the Third Party Reinsurance Agreements; provided
that, in no event will Reinsurer have any responsibility with respect to any
Specified Reinsurer under a Third Party Reinsurance Agreement after it has
become a Specified Third Party Reinsurance Agreement.
ARTICLE VI
REINSURANCE CREDIT
     1. Licensed or Accredited Status. The Reinsurer is, and shall maintain its
status as, a licensed life insurer or accredited life reinsurer in all
jurisdictions of the United States so that the Company, in the statements
required to be filed with its regulatory authority(ies) in such jurisdictions,
shall receive full credit as admitted reinsurance for all of the Reinsurer’s
share of the reserves and any other liabilities ceded hereunder (the
“Obligations”).
     2. Reinsurance Credit. If a jurisdiction of the United States will not
permit the Company, in the statements required to be filed with its regulatory
authority(ies), to receive full credit as admitted reinsurance for any of the
Reinsurer’s share of the Obligations, the Company shall forward to the Reinsurer
a statement of the Reinsurer’s share of such Obligations. Upon receipt of such
statement, the Reinsurer shall, at its option and at its expense, promptly
either:

  (a)   Provide the Company with a “clean”, unconditional and irrevocable letter
of credit, with terms and bank acceptable to the regulatory authority(ies) in
such jurisdiction so that full credit as admitted reinsurance shall be given for
the Reinsurer’s share of the Obligations under this Agreement in such
jurisdiction; or     (b)   Establish a trust account for the benefit of the
Company, and enter into a trust agreement concerning such account with terms and
a bank, as trustee, acceptable to the relevant regulatory authority(ies), so
that full credit as admitted reinsurance shall

7



--------------------------------------------------------------------------------



 



    be given for the Reinsurer’s share of the Obligations under this Agreement
in such jurisdiction.

     3. Rating Agency or RBC Credit. (a) If at any time:

  (y) (i)  
the Reinsurer has a Standard & Poor’s Corporation (“S&P”) Insurer Financial
Strength Rating of lower than “A-” (or, if such agency modifies its rating
system, the equivalent rating under the modified system)
        AND

  (ii)  
the Reinsurer has an Insurance Financial Strength Rating as provided by Moody’s
Investors Service (“Moody’s”) of lower than “A3” (or, if such agency modifies
its rating system, the equivalent rating under the modified system)
          OR     

  (z)     
the Reinsurer’s total adjusted capital falls to a level which is less than 150%
of company action level risk based capital, as reported to the insurance
department of the Reinsurer’s state of domicile (the “RBC Trigger”) (or, if the
methodology established by the National Association of Insurance Commissioners
for measuring risk based capital is modified, the measurement level equivalent
to the standard in effect on the date hereof (examples of appropriate
adjustments being described on Exhibit B hereto)),

then the Reinsurer shall, at the election of the Reinsurer, take one of the
following actions to ensure its performance hereunder: (A) provide to the
Company a “clean”, unconditional and irrevocable letter of credit to secure the
Reinsurer’s share of the Obligations or (B) transfer to a trust account
unencumbered assets adequate to secure Reinsurer’s share of the Obligations
(which trust account shall be established under a trust agreement substantially
in the form of Exhibit A hereto) and pledge such assets to the Company under
such trust agreement as reasonably satisfactory to the Company and sufficient to
perfect a first priority lien security interest in favor of the Company in such
assets in the trust account under Article 9 of the Uniform Commercial Code.
During the term of a trust agreement established under Section 3(a) or 3(b) of
this Article VI, the Reinsurer shall not, and shall direct that the trustee
shall not, grant or cause to be created in favor of any third person a security
interest in any of the assets in the trust whatsoever.
     (b) Notwithstanding the provisions of paragraph (a) of this Section 3 of
Article VI, in the event that the insurance regulatory authority of any of the
50 states of the United States, the District of Columbia or the federal
government should determine in writing that the assets in the trust account
established pursuant to this Section 3 of Article VI shall not be deemed
admitted assets or that the Reinsurer will be required to establish a
substantially equivalent offsetting liability, for purposes of the Reinsurer’s
financial statements prepared under statutory accounting principles for filing
with such insurance regulatory authority, solely as a result of the perfection
of the Company’s security interest under the trust agreement established
pursuant to this Section 3 of Article VI, the Company and the Reinsurer shall
amend the trust agreement so that the trust agreement complies with the
requirements of New York Insurance Department Regulation 114, except as
hereinafter

8



--------------------------------------------------------------------------------



 



provided. The trust agreement, as so amended, shall provide that the Company
shall have the right to withdraw assets from the trust account only to pay the
Company for the Reinsurer’s share of the Obligations which have not been paid
when due or in the event that the Company has received notice of termination of
the trust account under such trust agreement. The minimum amount to be held in
the trust account shall equal 100 percent of the amount required to fund the
Reinsurer’s share of the Obligations.
     (c) Notwithstanding the foregoing, in the event that after a letter of
credit or trust account has been established pursuant to paragraph (a) or
paragraph (b) of this Section 3, the Reinsurer is assigned and maintains the
financial strength rating of S&P or Moody’s referred to in subparagraph
(a)(y)(i) or (a)(y)(ii), respectively, of this Section 3 of Article VI and has
statutory surplus in excess of the RBC Trigger, such letter of credit or trust
account shall be terminated or returned to the Reinsurer. If the Reinsurer shall
thereafter fail to maintain both of such ratings or the risk based capital
level, the provisions of paragraphs (a) and (b) of this Section 3 shall apply
once again.
ARTICLE VII
TRANSFER OF ASSETS
     1. Transfer of Assets. Cash and/or investment securities will be
transferred to the Reinsurer by the Company in accordance with Section 2.3(b)(i)
of the Purchase Agreement.
     2. Adjustment. Adjustment of the amount due pursuant to Section 1 of this
Article VII shall be made in accordance with and pursuant to Section 2.5 of the
Purchase Agreement.
     3. Ceding Commission. The Reinsurer shall pay to the Company at the Closing
(as defined in the Purchase Agreement) in accordance with Section 2.3(b)(ii) of
the Purchase Agreement a ceding commission in the amount of $45,000,000 plus
interest thereon from January 1, 2004 through the Closing Date calculated at the
Contract Interest Rate (as defined in the Purchase Agreement).
ARTICLE VIII
INSOLVENCY
     1. Payments. In the event of the insolvency of the Company, all
reinsurance, ceded, renewed or otherwise becoming effective under this Agreement
shall be payable by the Reinsurer directly to the Company or to its liquidator,
receiver or statutory successor on the basis of the liability of the Company
under the contract or contracts reinsured without diminution because of the
insolvency of the Company.
     2. Notice of Claims. In the event of the insolvency of the Company, the
liquidator, receiver, conservator or statutory successor of the Company shall
give written notice to the Reinsurer of the pendency of a claim against the
insolvent Company on the Policies within a reasonable time after such claim is
filed in the insolvency proceeding and during the pendency of such claim the
Reinsurer may investigate such claim and interpose, at its own expense, in the
proceeding where such claim is to be adjudicated any defense or defenses which
it may deem available to the Company or its liquidator, receiver, conservator or
statutory successor. The expense thus incurred by the Reinsurer shall be
chargeable subject to court approval against the insolvent

9



--------------------------------------------------------------------------------



 



Company as part of the expense of liquidation to the extent of a proportionate
share of the benefit which may accrue to the Company solely as a result of the
defense undertaken by the Reinsurer.
     3. Apportionment. Where two or more reinsurers are involved in the same
claim and a majority in interest elect to interpose defense to such claim, the
expense shall be apportioned in accordance with the terms of this Agreement as
though such expense had been incurred by the Company.
ARTICLE IX
RIGHTS WITH RESPECT TO THE POLICIES
     The Reinsurer’s reinsurance of the Policy Liabilities of the Company with
respect to the Policies is intended for the sole benefit of the parties to this
Agreement and shall not create any right on the part of any Policyholder,
insured, claimant or beneficiary under such Policies against the Reinsurer or
any legal relation between such Policyholders, insureds, claimants or
beneficiaries and the Reinsurer.
ARTICLE X
DIVIDENDS; NON-GUARANTEED ELEMENTS; PARTICIPATING POLICIES
     1. Except as required under applicable law or regulation or under the terms
of any Policy, the Company shall declare and pay dividends on any participating
Policy and reset any non-guaranteed element of any Policy taking into account
the recommendations of the Reinsurer. The Reinsurer shall assist the Company in
determining the dividends in respect of the participating Policies, and shall
administer the payment of dividends, in accordance with Article IV hereof.
     2. The Reinsurer shall remit to the Company, on a quarterly basis pursuant
to the CAC Administrative Services Agreement, an amount equal to 90% of the
pre-tax statutory profits, before Policyholders’ dividends, for the preceding
calendar quarter on the Company’s participating Policies as determined in
accordance with Schedule C hereto. In the event that there are no such profits
for the preceding calendar quarter, no amounts shall be remitted by the
Reinsurer to the Company pursuant to this Section 2 of Article X and the loss
carryforward provisions provided in Schedule C hereto shall apply. The
obligations of the Reinsurer under this Section 2 shall be the only obligations
of the Reinsurer with respect to dividends on the Company’s participating
Policies.
     3. The Company shall have sole responsibility for maintaining the
policyholder surplus in respect of the participating Policies and for compliance
with applicable law in respect thereof.
     4. The Reinsurer shall invest and maintain assets in support of the
liabilities in respect of the participating Policies in accordance with the
principles set forth on Schedule D hereto.

10



--------------------------------------------------------------------------------



 



ARTICLE XI
ERRORS AND OMISSIONS
     Inadvertent delays, errors or omissions made in connection with this
Agreement or any transaction hereunder shall not relieve either party from any
liability which would have attached had such delay, error or omission not
occurred, provided always that such error or omission is rectified as soon as
possible after discovery.
ARTICLE XII
COOPERATION
     The parties shall cooperate with one another in a commercially reasonable
manner to carry out and implement the terms and objectives of this Agreement,
and shall perform such further acts, execute such further documents and enter
into such further agreements as are commercially reasonable and reasonably
necessary to carry out and implement the terms and objectives of the Agreement.
Without limiting the foregoing, each party shall permit the other (and its
authorized representatives) reasonable access to its premises, files and records
relating to the Policies and each party shall make available to the other party
(and its authorized representatives) responsible officials for consultation for
the purpose of more fully carrying out the terms and objectives of this
Agreement, provided that the same be requested during normal business hours upon
reasonable notice and without unreasonably disrupting the business of either
party. Each party shall retain, in accordance with its corporate retention
policies, all files and records related to the Policies, but in any event for a
period not less than six years following the Closing Date.
ARTICLE XIII
ARBITRATION
     1. Arbitration. As a condition precedent to any cause of action, any and
all disputes between the Company and the Reinsurer arising out of, relating to,
or concerning this Agreement, whether sounding in contract or tort and whether
arising during or after termination of this Agreement, shall be submitted to the
decision of a board of arbitration composed of two arbitrators and an umpire
(the “Board”) meeting at a site in Chicago, Illinois. The arbitration shall be
conducted under the Federal Arbitration Act and shall proceed as set forth
below.
     2. Notice of Arbitration. A notice requesting arbitration, or any other
notice made in connection therewith, shall be in writing and shall be sent
certified or registered mail, return receipt requested to the affected parties.
The notice requesting arbitration shall state in particulars all issues to be
resolved in the view of the claimant, shall appoint the arbitrator selected by
the claimant and shall set a tentative date for the hearing, which date shall be
no sooner than ninety (90) days and no later than one hundred fifty (150) days
from the date that the notice requesting arbitration is mailed. Within thirty
(30) days of receipt of claimant’s notice, the respondent shall notify claimant
of any additional issues to be resolved in the arbitration and of the name of
its appointed arbitrator.
     3. Arbitration Panel. Unless otherwise mutually agreed, the members of the
Board shall be impartial and disinterested and shall be active or former
executive officers of life insurance companies, reinsurance companies, or
Lloyd’s Underwriters or active or inactive lawyers with at least twenty
(20) years of experience in insurance and reinsurance. The Company and Reinsurer
shall each appoint an arbitrator and the two (2) arbitrators shall choose an
umpire before instituting the

11



--------------------------------------------------------------------------------



 



hearing. If the respondent fails to appoint its arbitrator within thirty
(30) days after having received claimant’s written request for arbitration, the
claimant is authorized to and shall appoint the second arbitrator. If the two
arbitrators fail to agree upon the appointment of an umpire within thirty
(30) days after notification of the appointment of the second arbitrator, within
ten (10) days thereof, the two (2) arbitrators shall request the American
Arbitration Association (the “AAA”) to appoint an umpire for the arbitration
with the qualifications set forth in this Article. If the AAA fails to name an
umpire, either party may apply to the court named below to appoint an umpire
with the above required qualifications. The umpire shall promptly notify in
writing all parties to the arbitration of his selection and of the scheduled
date for the hearing. Upon resignation or death of any member of the Board, a
replacement shall be appointed in the same fashion as the resigning or deceased
member was appointed.
     4. Submission of Briefs. The claimant and respondent shall each submit
initial briefs to the Board outlining the issues in dispute and the basis,
authority and reasons for their respective positions within thirty (30) days of
the date of notice of appointment of the umpire. The claimant and the respondent
may submit reply briefs to the Board within ten (10) days after filing of the
initial brief(s). Initial and reply briefs may be amended by the submitting
party at any time, but not later than ten (10) days prior to the date of
commencement of the arbitration hearing. Reasonable responses shall be allowed
at the arbitration hearing to new material contained in any amendments filed to
the briefs but not previously responded to.
     5. Arbitration Board’s Decision. The Board shall make a decision and award
with regard to the terms of this Agreement and the original intentions of the
parties to the extent reasonably ascertainable. The Board’s decision and award
shall be in writing and shall state the factual and legal basis for the decision
and award. The decision and award shall be based upon a hearing in which
evidence shall be allowed and which the formal rules of evidence shall not
strictly apply but in which cross examination and rebuttal shall be allowed. At
its own election or at the request of the Board, either party may submit a
post-hearing brief for consideration of the Board within twenty (20) days of the
close of the hearing. The Board shall make its decision and award within thirty
(30) days following the close of the hearing or the submission of post-hearing
briefs, whichever is later, unless the parties consent to an extension. Every
decision by the Board shall be by a majority of the members of the Board and
each decision and award by the majority of the members of the Board shall be
final and binding upon all parties to the proceeding.
     6. Jurisdiction. Either party may apply to the United States District Court
for the Northern District of Illinois for an order confirming any decision and
the award; a judgment of that Court shall thereupon be entered on any decision
or award. If such an order is issued, the attorneys’ fees of the party so
applying and court costs will be paid by the party against whom confirmation is
sought. The Board may award interest calculated from the date the Board
determines that any amounts due the prevailing party should have been paid to
the prevailing party.
     7. Expenses. Each party shall bear the expense of the one arbitrator
appointed by it and shall jointly and equally bear with the other party the
expense of any stenographer requested, and of the umpire. The remaining costs of
the arbitration proceedings shall be finally allocated by the Board.
     8. Production of Documents and Witnesses. Subject to customary and
recognized legal rules of privilege, each party participating in the arbitration
shall have the obligation to produce

12



--------------------------------------------------------------------------------



 



those documents and as witnesses to the arbitration those of its employees as
any other participating party reasonably requests providing always that the same
witnesses and documents be obtainable and relevant to the issues before the
arbitration and not be unduly burdensome or excessive. The parties may mutually
agree as to pre-hearing discovery prior to the arbitration hearing and in the
absence of agreement, upon the request of any party, pre-hearing discovery may
be conducted as the Board shall determine in its sole discretion to be in the
interest of fairness, full disclosure, and a prompt hearing, decision and award
by the Board. The Board shall be the final judge of the procedures of the Board,
the conduct of the arbitration, the rules of evidence, the rules of privilege
and production and of excessiveness and relevancy of any witnesses and documents
upon the petition of any participating party. To the extent permitted by law,
the Board shall have the authority to issue subpoenas and other orders to
enforce their decisions.
     9. Relief Available. Nothing herein shall be construed to prevent any
participating party from applying to the United States District Court for the
Northern District of Illinois to issue a restraining order or other equitable
relief to maintain the “status quo” of the parties participating in the
arbitration pending the decision and award by the Board or to prevent any party
from incurring irreparable harm or damage at any time prior to the decision and
award of the Board. The Board shall also have the authority to issue interim
decisions or awards in the interest of fairness, full disclosure, and a prompt
and orderly hearing and decision and award by the Board.
     10. Consolidation. In the event that there is a dispute between the Company
and Reinsurer that implicates the provisions of this Agreement or the CAC
Administrative Services Agreement, the Company and Reinsurer shall consolidate
any such dispute under such agreements in a single arbitration proceeding.
ARTICLE XIV
GENERAL PROVISIONS
     1. Notices. (a) Any notice, request or other communication to be given by
any party hereunder shall be in writing and shall be delivered personally, sent
by registered or certified mail, postage prepaid or by overnight courier with
written confirmation of delivery or by facsimile transmission with telephonic
confirmation of error-free transmission. Any such notice shall be deemed given
when so delivered personally or if sent by facsimile transmission (and
immediately after transmission confirmed by telephone), if mailed, on the date
shown on the receipt therefor, or if sent by overnight courier, on the date
shown on the written confirmation of delivery. Such notices shall be given to
the following address:

13



--------------------------------------------------------------------------------



 



     
If to the Reinsurer:
  Swiss Re Life & Health America Inc.
175 King Street
Armonk, New York 10504
Attention: General Counsel
Telephone No.: 914-828-8925
Fax Number: 914-828-7925
 
   
With a copy to:
  Sutherland Asbill & Brennan LLP
1275 Pennsylvania Avenue, NW
Washington, DC 20004-2415
Attention: David A. Massey
Telephone No.: 202-383-0100
Fax Number: 202-637-3593
 
   
If to the Company:
  Continental Assurance Company
CNA Plaza
Chicago, Illinois 60685-0001
Attention: Secretary
Tel: (312) 822-1384
Fax: (312) 822-1297
 
   
With a copy to:
  Dewey Ballantine LLP
 
  1301 Avenue of the Americas
 
  New York, NY 10011
 
 
Attention: James A. FitzPatrick, Jr.
Jeff S. Liebmann
 
  Tel: (212) 259-8000
 
  Fax: (212) 259-6333

     (b) Reinsurer shall designate by name two or more officers to provide all
requests and directions to the Company concerning the Business under this
Agreement and the CAC Administrative Services Agreement (the “Designated
Officers”). The initial Designated Officers shall be Donna Kinnaird and Kenneth
Stewart. The Reinsurer may change or appoint new Designated Officers by
delivering written notice thereof (in accordance with the delivery methods
described in Article XIV.1(a)) to the Company.
     (c) Any party may by notice given in accordance with this Section 1 of
Article XIV to the other party hereto designate another address or Person for
receipt of notices hereunder.
     2. Tax Election. With respect to this Agreement, the Company and the
Reinsurer hereby make the election provided for in Section 1.848-2(g)(8) of the
Treasury Regulations issued under Section 848 of the Internal Revenue Code of
1986, as amended, as set forth in Exhibit C, which is made a part hereof. Each
of the parties hereto agrees to take such further actions as may be necessary to
ensure the effectiveness of such election.
     3. Confidentiality. The Company and the Reinsurer shall hold and cause
their respective officers, directors, employees, agents, advisors, or other
representatives (each a “Representative”) to hold in strict confidence, unless
compelled to disclose by applicable law, (i) any

14



--------------------------------------------------------------------------------



 



term of this Agreement or the transactions contemplated hereby; and (ii) any
information that is furnished by or on behalf of the other party or its
Representatives in connection with the transactions contemplated by this
Agreement, except to the extent such information can be shown to have been
(x) previously known by the party to which it was furnished, (y) in the public
domain through no fault of the party to which it was furnished, or (z) later
lawfully acquired from other sources by the party to which it was furnished;
provided that such source is not, to such party’s knowledge, bound by a
confidentiality agreement with the other party or its Representatives and is
not, to such party’s knowledge, otherwise prohibited from transmitting the
information by a contractual, legal or fiduciary obligation; provided, however,
that the Reinsurer may disclose the terms of this Agreement to the extent
reasonably necessary for the Reinsurer to comply with its obligations under the
CAC Administrative Services Agreement.
     4. Indemnification. Each party hereto shall indemnify, defend and hold the
other party harmless from and against all loss, liability and expense arising
out of any failure of the indemnifying party to perform its obligations in
accordance with this Agreement.
     5. Equitable Relief. Each party hereto acknowledges that if it or its
employees violate the terms of this Agreement, the other party will not have an
adequate remedy at law. In the event of such a violation, the other party shall
have the right, in addition to any other rights that may be available to it, to
obtain in any court of competent jurisdiction injunctive relief to restrain any
such violation and to compel specific performance of the provisions of this
Agreement. The seeking or obtaining of such injunctive relief shall not
foreclose or limit in any way relief against either party hereto for any
monetary damage arising out of such violation.
     6. Set Off. It is understood and agreed that any debits or credits,
liquidated or unliquidated, in favor of or against either party under this
Agreement or the CAC Administrative Services Agreement, are deemed mutual debits
or credits, as the case may be, and shall be netted or set off, as the case may
be, and only the balance shall be allowed or paid.
     7. Entire Agreement; Amendments. This Agreement (including the Schedules
and Exhibits hereto), the Purchase Agreement and the CAC Administrative Services
Agreement contain the entire agreement and understanding between the parties
with respect to the matters contemplated hereby, and supersede all prior
agreements and understandings, written or oral, between the parties hereto with
respect to such matters. Any change or modification to this Agreement shall be
null and void unless made by amendment to this Agreement and signed by both
parties hereto.
     8. Invalidity. The invalidity or unenforceability of any provision or
portion hereof shall not affect the validity or enforceability of the other
provisions or portions hereof.
     9. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.
     10. Exclusivity. This Agreement is not intended to confer any rights upon
any person other than the parties hereto and their respective successors and
permitted assigns.
     11. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

15



--------------------------------------------------------------------------------



 



     12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois, without giving effect to the
principles of conflicts of laws thereof.
     13. Successors and Assignment. No party hereto shall assign this Agreement
or any rights or obligations hereunder, or subcontract any other party to
perform such party’s obligations hereunder, without the prior written consent of
the other party hereto, and any such attempted assignment or subcontracting
without such prior written consent shall be void and of no force and effect.
     14. Duration and Termination. This Agreement is effective as of the
Effective Time and unlimited as to its duration.

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Reinsurer have each executed this
Agreement as of the date first written above.

            CONTINENTAL ASSURANCE COMPANY
        By:   /s/ Lawrence J. Boysen       Name:   Lawrence J. Boysen      
Title:   Senior Vice President & Corporate Controller         SWISS RE LIFE &
HEALTH AMERICA INC.
        By:   /s/ W. Weldon Wilson       Name:   W. Weldon Wilson       Title:  
Chief Executive Officer    

17



--------------------------------------------------------------------------------



 



EXHIBIT A
CAC SECURITY TRUST AGREEMENT
          THIS SECURITY TRUST AGREEMENT (this “Agreement”) is made and entered
into as of                      by and among CONTINENTAL ASSURANCE COMPANY, a
stock insurance company organized under the laws of Illinois (the “Company”),
SWISS RE LIFE & HEALTH AMERICA INC., a stock insurance company organized under
the laws of Connecticut (the “Reinsurer”), and J.P. MORGAN TRUST COMPANY, N.A.
(the “Trustee”).
RECITALS:
     WHEREAS, pursuant to that certain Asset and Stock Purchase Agreement, dated
as of February 5, 2004 (the “Purchase Agreement”), by and between the Company
and Reinsurer, Reinsurer agreed to purchase, among other things, the individual
life insurance and annuity businesses and certain assets of the Company, and the
capital stock of Valley Forge Life Insurance Company, a Pennsylvania insurance
company, and CNA International Life Company SPC, Ltd., a segregated portfolio
company organized and existing under the laws of the Cayman Islands;
     WHEREAS, pursuant to the Purchase Agreement, the Company and the Reinsurer
entered into the CAC Life and Annuity Indemnity Reinsurance Agreement, dated as
of April 30, 2004 (the “Reinsurance Agreement”), a copy of which is attached
hereto as Exhibit A, pursuant to which the Company has ceded to the Reinsurer,
and the Reinsurer has assumed from the Company, the Company’s individual life
insurance and annuity business upon the terms and conditions set forth therein.
     WHEREAS, if the Reinsurer fails to meet certain ratings or risk based
capital levels set forth in Article VI, Section 3, of the Reinsurance Agreement,
the Reinsurer is required to establish a trust or a letter of credit for the
sole benefit of the Company for the purpose of providing security to the Company
for the Reinsurer’s performance under the Reinsurance Agreement in respect of
the Reinsurer’s Obligations (as defined in the Reinsurance Agreement);
     WHEREAS, the Reinsurer has failed to meet either or both of the ratings and
risk based capital levels and has elected to establish a trust and to deposit
assets therein in accordance herewith;
     WHEREAS, the Trustee has agreed to act as Trustee hereunder and to hold
such assets in trust in accordance with the terms of this Agreement; and
     WHEREAS, this Agreement is made for the sole use and benefit of the Company
and for the purpose of setting forth the duties and powers of the Trustee with
respect to the Trust Account (as hereinafter defined).
          NOW, THEREFORE, in consideration of the mutual promises and covenants
set forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as

 



--------------------------------------------------------------------------------



 



follows:
     Section 1 Defined Terms. Any capitalized term used but not defined herein
shall have the meaning assigned to such term in the Reinsurance Agreement.
     Section 2 Establishment of Trust Account. Simultaneously with the execution
and delivery of this Agreement, the Reinsurer, as grantor, is establishing a
trust account (the “Trust Account”) with the Trustee for the sole use and
benefit of the Company, as beneficiary, upon the terms and conditions
hereinafter set forth. The parties agree that the trust created hereunder shall
be treated as a “grantor trust” for federal income tax purposes, and the
Reinsurer shall report all items of income, gain or loss with respect to the
assets in the Trust Account on its federal income tax return. The Reinsurer
hereby grants to the Company, as security for the payment and performance by the
Reinsurer of the Reinsurer’s Obligations under the Reinsurance Agreement, a
security interest in all of the Reinsurer’s right, title and interest in, to and
under the Trust Account and under this Agreement, including all Permitted Assets
(as defined in Section 6 below) and other investment property or assets now or
at any time credited to or carried in the Trust Account (subject to Sections 5,
8, 9 and 17 hereof), and (subject to Section 10 hereof) all proceeds of any of
the foregoing, in whatever form (collectively, the “Collateral”); provided,
however, such security interest of the Company in any Permitted Asset,
investment property or assets, or proceeds of any of the foregoing, that the
Reinsurer has withdrawn, substituted for, reinvested or had paid over in
accordance with Sections 5, 8, 9, 10 or 17 hereof, as applicable, shall
terminate as of the date of such withdrawal, substitution, reinvestment or
payment, as applicable. The Reinsurer hereby authorizes the Company to file such
financing or continuation statements, or amendments thereto, as the Company may
deem necessary to perfect and preserve the security interest granted hereby.
     Section 3 Initial Deposit. Within two (2) Business Days (as defined in the
Purchase Agreement) after the execution of this Agreement by the Company, the
Reinsurer and J.P. Morgan Trust Company, N.A. (or another trustee as mutually
agreed to between the Reinsurer and the Company), the Reinsurer shall deposit
with the Trustee Permitted Assets with an aggregate SAP (as hereinafter defined)
book value equal to at least 100% of the Reinsurer’s Obligations as of [date of
most recent calendar quarter-end preceding the date hereof for which statutory
financial statements of the Company are available] (such amount being
$                    ). The Reinsurer hereby certifies that as of the date of
such deposit the aggregate SAP book value of the Permitted Assets so deposited
shall equal at least 100% of the Obligations as of [date of most recent calendar
quarter-end preceding the date hereof for which statutory financial statements
of the Company are available]. For purposes of this Agreement, (i) “SAP” shall
have the meaning set forth in the Purchase Agreement, (ii) “book value” shall be
determined by reference to the books and records of the Reinsurer and (iii) the
amount of the Obligations shall be determined by the Reinsurer in accordance
with generally accepted actuarial standards and all applicable laws, rules and
requirements for the filing of the Company’s statutory financial reports in the
Company’s state of domicile.
     Section 4 The Reinsurer’s Continuing Obligation. Within thirty calendar
days after the end of each calendar quarter beginning with the calendar quarter
ended [date of end of calendar quarter in which this Agreement is dated], the
Reinsurer shall (i) determine the aggregate amount of the Obligations as of the
last day of such calendar quarter, (ii) determine the SAP book value of the
Collateral in the Trust Account as of such calendar quarter end, (iii)

2



--------------------------------------------------------------------------------



 



deposit with the Trustee any additional Permitted Assets necessary so that the
aggregate SAP book value of the Collateral in the Trust Account shall not be
less than 100% of the Obligations as of such calendar quarter end, and
(iv) provide to the Company a certificate signed by an authorized officer of the
Reinsurer certifying the amounts described in (i), (ii) and (iii) and compliance
therewith and including reasonable supporting detail of such computations. The
Trustee is authorized to receive and accept whatever additional assets the
Reinsurer from time to time may transfer or remit to the Trust Account, without
any duty or obligation to determine or know whether such assets are Permitted
Assets, and to hold and dispose of the same for the uses and purposes and in the
manner and according to the provisions set forth in this Agreement. All such
trust assets at all times shall be maintained in the Trust Account, which shall
continuously be located within the United States of America. The Trustee shall
have no duty or responsibility whatsoever for determining or confirming the
adequacy of the assets in the Trust Account. The Company shall be entitled at
any time and from time to time, by means of written notice to the Reinsurer, to
object to the Reinsurer’s deposit, reinvestment or substitution of assets on the
grounds such assets do not constitute Permitted Assets and the Reinsurer shall
as soon as practicable thereafter substitute therefor assets which constitute
Permitted Assets to the reasonable satisfaction of the Company.
     Section 5 Withdrawals from the Trust Account.
Withdrawals from the Trust Account shall be made pursuant to the provisions of
this Section 5:
     (a) By the Reinsurer. Subject to Section 5(c), in the event that at any
time the aggregate SAP book value of the Collateral in the Trust Account exceeds
100% of the aggregate amount of the Obligations as of the end of the immediately
preceding calendar quarter, the Reinsurer shall be entitled to withdraw the
excess from the Trust Account. The SAP book value of each asset in the Trust
Account shall include, where applicable, all investment income and interest due
and accrued on such assets. For purposes of this Agreement, SAP book value of
the Collateral shall be as determined by the Reinsurer for purposes of its
statutory financial statements filed with the Insurance Department of the state
of domicile of the Reinsurer. The Trustee shall have no duty or responsibility
whatsoever for determining such excess or such SAP book value. The parties
agree, however, that the reinvestment of assets in the Trust Account in other
assets in accordance with Section 9 hereof shall not be considered a withdrawal
under this Section 5(a).
     (b) By the Company. Subject to Section 5(c), the Company shall be entitled
to withdraw assets from the Trust Account having a market value equal to amounts
required to pay or reimburse the Company for the Reinsurer’s failure to fulfill
any or all of its Obligations, including but not limited to payment of any
Policy Liabilities (a “Loss”) (the Trustee shall have no duty or responsibility
whatsoever for determining the amount of such Loss or the market value of the
assets withdrawn).
     (c) Procedure. Withdrawals from the Trust Account as permitted above may be
made by the Reinsurer or the Company at any time and from time to time, provided
that the withdrawing party (the “Withdrawing Party”) has provided ten Business
Days’ written notice (the “Notice Period”) to the other party hereto (the
“Non-Withdrawing Party”) consisting of the following (collectively, the
“Withdrawal Notice”): (i) a statement of the Withdrawing Party’s intent to make
such withdrawal, (ii) the amount of the withdrawal, (iii) the effective date of
the

3



--------------------------------------------------------------------------------



 



withdrawal (the “Withdrawal Date,” which shall be at least one Business Day
after the end of the Notice Period), and (iv) a certificate stating in
reasonable specificity the reasons for the withdrawal. The Withdrawing Party
shall certify to the Trustee in writing that the Withdrawal Notice has been
given to the Non-Withdrawing Party as required and shall attach a copy of the
Withdrawal Notice with such written certificate. No other statement or document
need be presented to the Trustee to authorize a withdrawal from the Trust
Account. Trustee shall obtain and retain a confirmation or receipt evidencing
the delivery of the assets that are withdrawn pursuant to the instructions
provided by the Withdrawing Party. In the event that the Company is the
Withdrawing Party, during such ten Business Day period after the Company’s
Withdrawal Notice, the Reinsurer may provide to the Company and the Trustee
written directions as to which assets are to be withdrawn to satisfy the amount
of the withdrawal. If the Reinsurer does not provide any such direction at least
one Business Day prior to the Withdrawal Date, the Company shall provide written
direction to the Trustee as to which assets are to be withdrawn. Upon receipt of
the Withdrawing Party’s instructions and in the absence of receipt within the
Notice Period by the Trustee of a written protest to the withdrawal by the
Non-Withdrawing Party, the Trustee shall on the Withdrawal Date promptly take
any and all necessary steps to transfer to the Withdrawing Party all right,
title and interest in the assets being withdrawn, and to deliver the custody
thereof to the Withdrawing Party. The Trustee shall be protected in relying upon
any written demand of the Withdrawing Party for such withdrawal that contains
the Withdrawal Notice and certification described in the second sentence of this
Section 5(c). Furthermore, the Trustee shall have no duty or responsibility
whatsoever to question the truth or validity of such demand from the Withdrawing
Party or any notice of protest the Trustee may receive from the Non-Withdrawing
Party (as provided for hereafter) or to determine that any amounts or assets
withdrawn from the Trust Account pursuant to this Section 5 are correct or will
be used and applied in a manner consistent with the terms of this Agreement. If
either the Reinsurer or the Company protests such withdrawal within the Notice
Period by written notice to the Trustee and the Non-Withdrawing Party, providing
with reasonable specificity the reasons for such protest, and provided the
Trustee has had a reasonable opportunity to act upon such notice before the
assets have been withdrawn and delivered, the Trustee shall take no further
action on the Withdrawal Notice (except to advise the Withdrawing Party of its
receipt of the notice of protest from the Non-Withdrawing Party) until it has
received (i) a final order, no longer subject to appeal, rendered in accordance
with Section 18 hereof, directing the withdrawal of assets and identifying the
specific assets that are to be the subject of the withdrawal or (ii) joint
written instructions from the Reinsurer and the Company directing the withdrawal
of assets and identifying the specific assets that are to be the subject of the
withdrawal. The Trustee shall have no duty, responsibility or obligation
whatsoever to participate in any dispute resolution process between the Company
and the Reinsurer as provided in Section 18 hereof, unless requested by the
Reinsurer or the Company, in which event the requesting party shall reimburse
and indemnify Trustee for Trustee’s reasonable costs and expenses (including
without limitation reasonable attorneys’ fees and expenses) in connection with
such requested participation.
     Section 6 Permitted Assets.
     (a) Any assets deposited in the Trust Account shall consist only of
“Permitted Assets” as hereinafter defined. “Permitted Assets” shall consist of
those assets that constitute admitted assets under the Connecticut Insurance
Code (disregarding, for this purpose, any concentration or aggregation
limitations contained therein), except that for purposes hereof the following
shall not constitute Permitted Assets: (i) investments of the types which would

4



--------------------------------------------------------------------------------



 



constitute admitted assets only pursuant to Section 38a-102a(a) of the
Connecticut Insurance Code (the so-called “basket” provisions) and
(ii) investments issued by a parent, subsidiary or Affiliate (as defined in the
Purchase Agreement) of either of the Reinsurer or the Company; provided,
however, if the Reinsurer re-domesticates from Connecticut to another state,
(i) the references to the Connecticut Insurance Code in this Section 6 shall be
read as references to the insurance code in the Reinsurer’s new state of
domicile, and (ii) the cites to the “basket” provisions in this Section 6 shall
be read as cites to the basket provisions under the insurance code in the
Reinsurer’s new state of domicile.
     (b) Any deposit or investment direction by the Reinsurer (as provided for
in Section 9 below) shall constitute a certification by the Reinsurer to the
Trustee and the Company that the assets so deposited or to be purchased pursuant
to such investment direction are Permitted Assets, and the Trustee shall have no
duties, responsibilities or obligations whatsoever to take notice of, determine
or confirm that such assets are Permitted Assets. Accordingly, neither the
Reinsurer nor the Company shall hold the Trustee responsible or liable in any
way whatsoever in the event that any assets in the Trust Account are not
Permitted Assets.
     Section 7 Form of Title. Prior to depositing assets with the Trustee, and
from time to time thereafter as required, the Reinsurer shall execute
assignments, endorsements in blank or transfer legal title to the Trustee of all
shares, obligations or any other assets requiring assignments, in order that the
Company or the Trustee upon direction of the Company may whenever necessary
negotiate any such assets or transfer such assets to the Company without the
consent or signature from the Reinsurer or any Person. Any assets received by
the Trustee which are not in such proper negotiable or transferable form shall
not be accepted by the Trustee and shall be returned to the Reinsurer as
unacceptable. In addition, the Trustee may hold assets of the Trust Account in
bearer form or in its own name or that of a nominee.
     Section 8 Substitution. At any time and from time to time, the Reinsurer
may substitute assets in the Trust Account provided that (i) the Reinsurer sends
written notice of such substitution to the Trustee and the Company and (ii) the
Reinsurer replaces any Permitted Assets, on or before the substitution, with new
Permitted Assets having a then current SAP book value at least equal to then
current SAP book value of the assets so substituted. The parties agree, however,
that the reinvestment of Permitted Assets in the Trust Account in other
Permitted Assets in accordance with Section 9 hereof shall not be considered a
substitution under this Section 8. The Trustee shall be protected in relying
upon such notice of the Reinsurer, and the Trustee shall have no duty,
responsibility or obligation whatsoever to determine or confirm the SAP book
value of the substituted assets or whether the substituted assets are Permitted
Assets. Neither the Reinsurer nor the Company shall hold the Trustee responsible
or liable in any way whatsoever in the event that new Permitted Assets have
insufficient current SAP book value.
     Section 9 Investment Direction.
     (a) The responsibility for the investment and reinvestment of the assets in
the Trust Account shall be that of the Reinsurer. Unless and until directed by
the Reinsurer and consented to by the Trustee, the Trustee shall have no duty or
obligation in respect of the investment or reinvestment of the assets held in
the Trust Account or for giving advice in respect of their investment or
reinvestment.

5



--------------------------------------------------------------------------------



 



     (b) The Trustee shall settle any trades of assets in the Trust Account as
directed by the Reinsurer in accordance with the delivery and payment or the
receipt and payment methods for settling institutional securities trades in the
local market in which such purchases and sales are to settle, unless otherwise
required by prevailing standards of the market in which the transaction occurs.
If there is more than one standard method of settling institutional securities
trades in a given market and instructions are consistent with one of such
methods, the Trustee shall settle in accordance with such instructions.
     (c) The Trustee shall not be obligated or required to advance or expend its
own funds in respect of the investing and reinvesting of assets in the Trust
Account; however, if for any reason the Trustee shall have advanced any of its
own funds in respect of the investment and reinvestment of assets in the Trust
Account as provided herein, the Trustee shall have a security interest in the
assets in the Trust Account to the extent of the amount of such advance and the
Trustee shall have all the rights and remedies of a secured party under the New
York Uniform Commercial Code. The Trustee shall charge the Trust Account for all
assets purchased at the direction of the Reinsurer. Any losses or gains incurred
from any investment shall be borne exclusively by the Trust Account. The Trustee
shall not be liable for any loss due to changes in market rates or penalties for
early redemption.
     Section 10 Dividends, Interest, Etc. All dividends, interest and other
income resulting from the investment of the assets in the Trust Account shall be
the property of the Reinsurer. To the extent that the Trustee shall collect and
receive such income from the Trust Account, it shall pay over to the Reinsurer
the amount of such income promptly upon the written direction of the Reinsurer;
provided however, that the Trustee shall have no obligation with respect to the
collection of any unpaid income. Notwithstanding the foregoing, while there is
pending any withdrawal request by the Company hereunder, such amount of income
shall be held by Trustee as part of the Trust Account until the final resolution
of such withdrawal request.
     Section 11 Reports, Voting Rights. The Trustee will forward to the
Reinsurer or its designee all proxies and proxy materials and corporate action
materials that the Trustee receives, if any, relating to the assets in the Trust
Account. The Reinsurer or its designee shall have the full and unqualified right
to vote any assets in the Trust Account. The Trustee is authorized to open all
mail directed to the Reinsurer, its designee or the Company received by the
Trustee.
     Section 12 Maturing Assets. The Trustee will surrender for payment all
maturing assets and assets called for redemption in the Trust Account and
deposit the principal amount of the proceeds of any such payment received by the
Trustee into the Trust Account.
     Section 13 Reports by Trustee.
     (a) The Trustee shall furnish to the Reinsurer and the Company a report
listing all assets in the Trust Account upon its inception and thereafter as of
the end of each calendar month. Such report shall be given as soon as
practicable, but in no event later than fifteen calendar days after the end of
each calendar month; provided that, in no event shall the Trustee have any
obligation or duty to determine the SAP book value of such assets.

6



--------------------------------------------------------------------------------



 



     (b) The Trustee shall furnish to the Reinsurer and the Company notice of
any deposits to or withdrawals from the Trust Account by depositing the notice
in U.S. regular mail within two Business Days of the occurrence of such event
specifying the assets so deposited or withdrawn.
     Section 14 Representations, Warranties and Covenants of the Reinsurer. The
Reinsurer represents and warrants to the Company, and covenants for the benefit
of the Company, as follows:
     (a) The Reinsurer is (and, for the past five years, has been) a stock
insurance company organized under the laws of Connecticut. For the past five
years, the chief executive office of the Reinsurer, within the meaning of
section 9-307 of the Connecticut Uniform Commercial Code (“UCC”), has been (and,
immediately following the date hereof, will be) located in the
[                    ]. The Reinsurer shall not change its jurisdiction of
organization or its chief executive office (within the meaning of section 9-307
of the UCC), except upon 30 days’ prior written notice to the Company. In the
event that the Reinsurer changes its jurisdiction of organization or the
location of its chief executive office, it will only change to a jurisdiction of
organization or change the location of its chief executive office to a
jurisdiction in the United States. The Reinsurer’s true corporate name, as
reflected in its organization documents of record in the State of Connecticut,
is (and, for the past five years, has been) that set forth in the preamble
hereto.
     (b) The Reinsurer owns and will own its interest in the Collateral free and
clear of any security interest in, or lien or adverse claim on, the Collateral.
From and after the date hereof, the Reinsurer will not authorize the filing of
any other financing statement with respect to the Collateral, nor authorize the
granting of “control” (as defined in the UCC) over any of the Collateral to any
Person other than the Company. From and after the date hereof, the Reinsurer
will not grant any further security interest in, or lien on, the Collateral.
     (c) The Reinsurer will do, execute or otherwise authenticate, acknowledge
and deliver, or cause to be done, executed or otherwise authenticated,
acknowledged and delivered, such instruments of transfer or other records, and
take such other steps or actions, as the Company may reasonably deem necessary
to create, perfect or preserve the security interest granted to the Company by
Section 2 hereof or to ensure that such security interest remains prior to any
and all other security interests, liens or other interests of any other Person;
and the Reinsurer hereby authorizes the Company, in the Reinsurer’s name or
otherwise, to take, or cause to be taken, any of the foregoing steps or actions
upon any failure by the Reinsurer to comply with any written request of the
Company in respect of any matter subject to this Section 14(c).
     Section 15 Provisions Relating to Trustee.
     (a) The Trustee shall have no responsibility whatsoever to determine that
any assets in the Trust Account are or continue to be Permitted Assets.
     (b) The Trustee may maintain the assets in book-entry form with, and
utilize the services of, any Federal Reserve Bank, The Depository Trust Company
or similar such depositories as appropriate, and such assets may be held in the
name of a nominee maintained by the Trustee or any such entity.

7



--------------------------------------------------------------------------------



 



     (c) The Trustee shall (i) be a bank or trust company that is a member of
the Federal Reserve System of the United States of America and shall not be an
Affiliate of the Reinsurer or the Company and (ii) have a location such that the
Reinsurer is able to comply with applicable law concerning location of the
Reinsurer’s securities.
     (d) The Trustee shall be entitled to receive as compensation for its
services hereunder an annual fee, computed and payable quarterly in arrears, at
such rate as may be agreed from time to time in writing among the Reinsurer and
the Trustee. The Reinsurer shall be solely responsible for and shall pay the fee
of the Trustee and all reasonable expenses of the Trustee. The Trust Account
shall not be utilized for the payment of such fees and expenses. In no event
shall the Trustee be entitled to withdraw assets from the Trust Account for the
purposes of paying itself compensation.
     (e) The Trustee shall be responsible for the safekeeping and administration
of the Trust Account in accordance with provisions of this Agreement. The
Trustee will use reasonable care in performing its obligations under this
Agreement. The Trustee shall be liable and responsible for direct damages to the
extent they result from Trustee’s negligence, willful misconduct or bad faith in
performing its duties under this Agreement; provided, however, that under no
circumstances will Trustee be liable for any indirect, consequential or special
damages (including, without limitation, lost profits). The Reinsurer hereby
indemnifies and holds the Trustee and its directors, officers, agents and
employees (collectively, the “Indemnitees”) harmless from and against any and
all claims, liabilities, losses, damages, fines, penalties, and expenses,
including reasonable out-of-pocket, incidental expenses and legal fees
(“Indemnifiable Losses”) that may be imposed on, incurred by, or asserted
against, the Indemnitees or any of them for following any instructions or other
directions provided solely by the Reinsurer upon which the Trustee is authorized
to rely pursuant to the terms of this Agreement or as a result of any action or
failure to act of the Reinsurer, provided the Trustee has not acted with gross
negligence, engaged in willful misconduct or acted in bad faith. The Company
hereby indemnifies and holds the Indemnitees harmless from and against any and
all Indemnifiable Losses that may be imposed on, incurred by, or asserted
against, the Indemnitees or any of them for following any instructions or other
directions provided solely by the Company upon which the Trustee is authorized
to rely pursuant to the terms of this Agreement or as a result of any action or
failure to act of the Company, provided the Trustee has not acted with gross
negligence, engaged in willful misconduct or acted in bad faith. Also, each of
the Company and the Reinsurer hereby indemnifies and holds the Indemnitees
harmless from and against any and all Indemnifiable Losses that may be imposed
on, incurred by, or asserted against, the Indemnitees or any of them for
following any instructions or other directions provided jointly by the Company
and the Reinsurer upon which the Trustee is authorized to rely pursuant to the
terms of this Agreement or as a result of any joint action or joint failure to
act of the Company and the Reinsurer, provided the Trustee has not acted with
gross negligence, engaged in willful misconduct or acted in bad faith, and
provided further that solely between the Company and the Reinsurer, and without
limitation on the Trustee’s ability to seek such indemnification from either the
Company or the Reinsurer, the liability of each of the Reinsurer and the Company
pursuant to this sentence shall be limited to fifty percent (50%) of the
aggregate liability with respect to any such indemnification claim. In addition,
and not in limitation of the indemnities provided above in this Section 15(e),
the Reinsurer hereby indemnifies and holds harmless the Indemnitees from any
Indemnifiable Losses that may be imposed on, incurred by, or asserted against
the Indemnitees in connection with or arising out of Trustee’s performance under
this Agreement, provided the Indemnitees have not acted with negligence, engaged
in willful misconduct or acted in bad faith. The Reinsurer and the Company
hereby acknowledge that the foregoing indemnities and other provisions of this
Section 15 and

8



--------------------------------------------------------------------------------



 



elsewhere in this Agreement for the Trustee’s benefit shall survive the
resignation or removal of the Trustee or the termination of this Agreement.
     (f) The Trustee is authorized to follow and rely upon all notices and
instructions given by Persons named in incumbency certificates or letters of
authorization furnished to the Trustee from time to time by the Reinsurer and
the Company, respectively, and by any attorneys-in-fact acting under written
authority furnished to the Trustee by the Reinsurer or the Company including,
without limitation, notices and instructions given by letter, facsimile
transmission or electronic media, if the Trustee believes in good faith to have
been given by such Persons. The Trustee shall not incur any liability to any
Person resulting from actions taken or not taken by the Trustee in reliance in
good faith on such notices and instructions. The Trustee shall not incur any
liability in executing or not taking action based on instructions (i) from any
attorney-in-fact acting for or on behalf of the Company or the Reinsurer prior
to receipt by it of notice of the revocations of the written authority of such
attorney-in-fact or (ii) from any Person purporting to represent the Reinsurer
or the Company named in an incumbency certificate or letter of authorization
delivered hereunder prior to receipt by it of a more current certificate or
letter.
     (g) The Trustee represents and warrants to the Company and the Reinsurer
that it has not entered into, and covenants that it will not enter into, any
agreement pursuant to which it agrees to comply with instructions originated by
any Person with respect to the Trust Account, the Permitted Assets or any other
assets from time to time credited to the Trust Account, except as provided in
paragraph (f) of this Section 15.
     (h) The duties and obligations of the Trustee shall only be such as are
specifically set forth in this Agreement, as it may from time to time be
amended, and no implied duties or obligations shall be read into this Agreement
against the Trustee, and the Trustee shall have no duties, obligations or
responsibilities under the Purchase Agreement or the Reinsurance Agreement.
     (i) Whenever in the administration of the Trust Account created by this
Agreement the Trustee shall deem it necessary or desirable that a matter be
proved or established prior to taking, suffering or omitting any action
hereunder, such matter (unless other evidence in respect thereof be herein
specifically prescribed) may be deemed to be conclusively proved and established
as to the Trustee by a written notification signed by or on behalf of the
Reinsurer or the Company and delivered to the Trustee, and said written
notification shall be full warrant to the Trustee for any action taken, suffered
or omitted by it on the faith thereof.
     (j) The Trustee shall keep full and complete records of the administration
of the Trust Account. Upon the written request of the Reinsurer or the Company,
the Reinsurer and/or the Company may examine such records upon reasonable notice
to the Trustee at any time during Trustee’s regular business hours by any Person
duly authorized in writing by the Reinsurer and/or the Company.
     (k) The Trustee hereby accepts the trust herein created and declared upon
the terms herein expressed. The Trustee may resign, by written resignation,
effective not less than ninety calendar days after receipt thereof by the
Reinsurer and the Company. The Reinsurer and the Company may upon mutual
agreement remove the Trustee at any time, without assigning any cause therefor,
by the delivery to the Trustee of a written notice of removal, effective not
less than ninety calendar days after receipt by the Trustee of the notice;
provided, however, that no such resignation

9



--------------------------------------------------------------------------------



 



or removal shall be effective until a successor trustee (i) has been appointed
by the Reinsurer and the Company, and (ii) has accepted such appointment and all
assets in the Trust Account have been duly transferred to such successor
trustee. Upon such resignation or removal, the Reinsurer and the Company shall
use reasonable efforts to ensure that a successor Trustee is appointed within a
reasonable time of notification thereof. In case of the appointment of a
successor trustee, all of the powers, rights and duties of the Trustee named
herein shall survive and continue in the successor Trustee and every successor
Trustee shall succeed to take and have all the estate, powers, rights and duties
which belonged to or were held by its predecessor. In the case of the
resignation or removal of a Trustee, the Reinsurer and the Company shall have
the right to a final accounting with respect to the Trust Account.
     (l) In the event that any disagreement between the Reinsurer and the
Company, or between any of them and any other Person, results in adverse claims
or demands being made in connection with the Trust Account, the Trustee may
refuse to comply with any claims or demands on it or refuse to take any other
action hereunder, so long as such disagreement continues. In addition, the
Trustee will refuse to take any action on withdrawal if so required by Section
5(c) hereof. The Trustee shall not be or become liable in any way or to any
Person for its failure or refusal to act in accordance with this Section 15(l),
and the Trustee shall be entitled to continue to refrain from acting until the
Trustee shall have received: (i) a final order, no longer subject to appeal,
rendered in accordance with Section 18 hereof directing the distribution of the
Trust Account in such amounts and otherwise on such terms as are provided in
such order, or (ii) a written agreement executed by the Reinsurer and the
Company directing delivery of the assets in the Trust Account (and specifying
the Person(s) to whom delivery shall be made and the date and amount of
payment), in which event the Trustee shall disburse the Trust Account in
accordance with such order or agreement.
     (m) Any corporation or association into which Trustee may be converted or
merged, or with which it may be consolidated, or to which it may sell or
transfer its corporate trust business and assets as a whole or substantially as
a whole, or any corporation or association resulting from any such conversion,
sale, merger, consolidation or transfer to which it is a party, shall be and
become successor Trustee hereunder and vested with all of the assets in the
Trust Account and all of the trusts, powers, discretions, immunities,
privileges, obligations and all other matters as was its predecessor, without
the execution or filing of any instrument or any further act, deed or conveyance
on the part of the parties hereof, provided that written notice identifying such
successor Trustee is promptly provided to the Reinsurer and the Company.
     (n) Except with respect to obligations relating to assets withdrawn by the
Company pursuant to Section 5(b) hereof arising after the withdrawal, the
Reinsurer agrees to assume any and all obligations imposed by any applicable law
with respect to taxes on the payments from, or earnings or other income
attributable to, the Trust Account, and to indemnify and hold the Trustee and
the Company harmless from and against any such taxes, including any liability on
account of any tax withholding obligation or any failure to withhold, and any
additions from late payment, interests, penalties and other expenses that may be
assessed against the Trustee or the Company with respect thereto. For purposes
of any applicable tax withholding or reporting obligations, all earnings or
other income attributable to the Trust Account shall be considered the currently
reportable income of the Reinsurer. The Reinsurer shall be responsible for
filing with the Trustee any form or other claim or evidence of exemption from
tax withholding requirements, including two duly completed and executed Internal
Revenue Service Forms W-9 and any updates or successor form thereto.

10



--------------------------------------------------------------------------------



 



     Section 16 Term. This Agreement shall be effective until one of the
following events occurs:
     (a) The Reinsurer and the Company mutually agree to terminate the Agreement
and provide written notice thereof to the Trustee.
     (b) The Reinsurer is assigned and maintains the financial strength rating
of Standard & Poor’s Corporation or Moody’s Investors Service referred to in
Article VI, Section 3, subparagraphs (a)(y)(i) or (a)(y)(ii) of the Reinsurance
Agreement, respectively, and has statutory surplus in excess of the RBC Trigger,
and written notice thereof is provided to the Trustee jointly by the Company and
the Reinsurer.
     (c) The Reinsurance Agreement is terminated for any reason whatsoever, and
written notice thereof is provided to the Trustee jointly by the Company and the
Reinsurer.
     (d) All assets in the Trust Account are withdrawn in accordance with
Section 5.
     Section 17 Termination. Upon the termination of this Agreement, the Trustee
shall, with the Company’s written consent, transfer, pay over and deliver to the
Reinsurer all of the assets of the Trust Account that may then be remaining in
the Trust Account, in exchange for a written receipt from the Reinsurer, at
which time all responsibility and liability of the Trustee with respect to such
assets shall cease.
     Section 18 Dispute Resolution. The Reinsurer and the Company acknowledge
and agree that all disputes between them arising under this Agreement shall be
determined in accordance with Article XIII of the Reinsurance Agreement.
     Section 19 Miscellaneous.
     (a) Cooperation. Each party hereto shall cooperate with the other parties
and, individually or collectively, shall promptly take such further action and
promptly execute such further documents, certificates, instruments, statements,
filings, conveyances, and agreements, as may be reasonably necessary to
effectuate the purposes of this Agreement.
     (b) Entire Agreement; No Third Party Beneficiaries. Except as otherwise
expressly provided herein, this Agreement (including the agreements, documents
and instruments referred to herein) constitutes the entire agreement between and
among the parties with respect to the transactions contemplated hereby and
supersedes all prior arrangements or understandings with respect thereto,
written or oral. Nothing in this Agreement, expressed or implied, is intended to
confer upon any Person, other than the parties or their respective successors
and permitted assigns, any rights, remedies, obligations, or liabilities under
or by reason of this Agreement.
     (c) Amendments. To the extent permitted by applicable law, this Agreement
may be amended by a subsequent writing signed by all the parties hereto.
     (d) Waivers. The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right of such
party at a later time to enforce the same or any other provision of this
Agreement. No waiver of any condition or of the breach of any term contained in
this Agreement in one or more instances shall be deemed to be or construed as a

11



--------------------------------------------------------------------------------



 



further or continuing waiver of such condition or breach or a waiver of any
other condition or of the breach of any other term of this Agreement.
     (e) Assignment. No party hereto shall assign this Agreement or any rights
or obligations hereunder, by operation of law or otherwise, without the prior
written consent of the other parties hereto, and any such attempted assignment
without such prior written consent shall be void and of no force and effect.
     (f) Notices. Any notice, request or other communication (other than
communications relating solely to the assets in the Trust Account as
distinguished from the exercise of rights hereunder) to be given by any party
hereunder shall be in writing and shall be delivered personally, sent by
registered or certified mail, postage prepaid or by overnight courier with
written confirmation of delivery or by facsimile transmission with telephonic
confirmation of error-free transmission. Any such notice shall be deemed given
when so delivered personally or if sent by facsimile transmission (and
immediately after transmission confirmed by telephone), if mailed, on the date
shown on the receipt therefor, or if sent by overnight courier, on the date
shown on the written confirmation of delivery. Such notices shall be given to
the following address:

     
If to the Company:
  Continental Assurance Company
CNA Plaza
Chicago, Illinois 60685-0001
Attention: Secretary
Tel: (312) 822-1384
Fax: (312) 822-1297
 
   
 
   
With copies to:
  Dewey Ballantine LLP
 
  1301 Avenue of the Americas
 
  New York, NY 10019
 
 
Attention: James A. FitzPatrick, Jr.
Jeff S. Liebmann
 
  Tel: (212) 259-8000

 
  Fax: (212) 259-6333
 
   
 
   
And to:
  Continental Casualty Company
CNA Plaza, Corporate Treasury
Chicago, Illinois 60685-0001
Attention: Treasurer
Tel: (312) 822-4637
Fax: (312) 822-4175

12



--------------------------------------------------------------------------------



 



     
If to the Reinsurer:
  Swiss Re Life & Health America Inc.
 
  175 King Street
 
  Armonk, New York 10504
 
  Attention: General Counsel
 
  Tel: (914) 828-8925
 
  Fax: (914) 828-7925
 
   
 
   
With a copy to:
  David A. Massey
 
  Sutherland Asbill & Brennan LLP
 
  1275 Pennsylvania Avenue, NW
 
  Washington, DC 20004-2415
 
  Tel: (202) 383-0100
 
  Fax: (202) 637-3593
 
   
 
   
If to the Trustee:
  J.P. Morgan Trust Company, N.A.
 
  c/o J. P. Morgan Chase Bank
 
  Three MetroTech 5th Floor
 
  Brooklyn, New York 11245
 
  Attention: William Cataldi
 
  Tel: 718-242-5283
 
  Fax: 718-254-5000

     Any party may by notice given in accordance with this Section 19(f) to the
other party hereto designate another address or Person for receipt of notices
hereunder.
     (g) Governing Law. Notwithstanding the place where this Agreement may be
executed by any of the parties, and notwithstanding any other agreement among
the parties, or any of them, with respect to the Trust Account, the parties
expressly agree that this Agreement and the obligations of the parties with
respect to the Trust Account shall in all respects be governed by, and construed
in accordance with, the laws of the State of Illinois, without regard for any
conflicts of laws principles.
     (h) Notice to Trustee. Except when otherwise expressly provided in this
Agreement, any written notification to be delivered or furnished by the
Reinsurer or the Company shall be sufficiently executed if executed in the name
of such party by a duly authorized officer or agent of such party as may be
designated in a resolution or letter of advice by the Reinsurer or the Company,
respectively. Written notice of such designation by each of the Reinsurer and
the Company shall be filed with the Trustee. The Trustee shall be protected in
acting upon any written notification made by such officer or agent of the
Reinsurer or the Company with respect to the authority conferred on such officer
or agent.
     (i) Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
     (j) Captions. The captions contained in this Agreement are for reference
purposes only and are not part of this Agreement. All references herein to
articles and sections shall be deemed references to such parts of this
Agreement, unless the context shall otherwise require.

13



--------------------------------------------------------------------------------



 



     (k) Interpretations.
     (i) For purposes of this Agreement, the words “hereof,” “herein,” “hereby”
and other words of similar import refer to this Agreement as a whole unless
otherwise indicated. Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” Whenever the singular is used herein, the same shall
include the plural, and whenever the plural is used herein, the same shall
include the singular, where appropriate. All dollar references in this Agreement
are to the currency of the United States.
     (ii) No uncertainty or ambiguity herein shall be construed or resolved
against any party, whether under any rule of construction or otherwise. No party
to this Agreement shall be considered the draftsman. The parties acknowledge and
agree that this Agreement has been reviewed, negotiated and accepted by all
parties and their attorneys and shall be construed and interpreted according to
the ordinary meaning of the words used so as fairly to accomplish the purposes
and intentions of all parties hereto.
     (l) Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as is enforceable.

14



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the parties has caused this Agreement to
be executed on its behalf on the day and year first above written.

            CONTINENTAL ASSURANCE COMPANY
      By:           Name:           Title:                 By:           Name:  
        Title:           SWISS RE LIFE & HEALTH AMERICA INC.
      By:           Name:           Title:           J.P. MORGAN TRUST COMPANY,
N.A.
      By:           Name:           Title:        

15



--------------------------------------------------------------------------------



 



Exhibit A
CAC Life and Annuity Indemnity Reinsurance Agreement

16



--------------------------------------------------------------------------------



 



EXHIBIT B
RBC Trigger Adjustment Examples

1.  
Assuming under current risk based capital requirements, the Company Action Level
Risk Based Capital of the Reinsurer is $1 billion, the RBC Trigger under
Section 3, Article VI of this Agreement would be $1.5 billion. In the event that
the methodology established by the National Association of Insurance
Commissioners (the “NAIC”) for measuring risk based capital were to be modified
so that without any change in the financial position of the Reinsurer the
designated Company Action Level Risk Based Capital for the Reinsurer is
$1.2 billion, a 20% increase, the RBC Trigger would likewise increase by 20% to
$1.8 billion (effectively, 150% of the new Company Action Level Risk Based
Capital).
  2.  
Under current NAIC requirements, a Company Action Level RBC Plan would be
required if the Reinsurer’s total adjusted capital were to fall to a level which
is less than 100% of a benchmark known as company action level risk based
capital (the “Current Benchmark”). If the NAIC were to modify its requirements
so that a Company Action Level RBC Plan was to be required if the Reinsurer’s
total adjusted capital were to fall below a level equal to 120% of the Current
Benchmark, a 20% adjustment, then the RBC Trigger under Section 3 of Article VI
of this Agreement would likewise be increased by 20% to 180% of the Current
Benchmark (effectively, 150% of the new Company Action Level Risk Based
Capital).
  3.  
The current regulations promulgated by the NAIC require the filing of a Company
Action Level RBC Plan. The current regulations establish the topics and
projections to be addressed in such plan, as well as the regulatory actions that
may be taken in connection with such plan. If the NAIC modifies or replaces the
regulations, and establishes new criteria and measurement methodologies for the
assessment of insurer solvency risks, then the parties would agree to work in
good faith to set the RBC Trigger at a level equal to 150% of the standard for
filing plans and reviewing financial progress substantially similar to the
current Company Action Level RBC Plan.

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
TAX ELECTION

A.  
The parties will make a joint election, in accordance with Treas. Reg.
1.848-2(g)(8) (the “Regulation”), issued December 31, 1992, under Section 848 of
the Internal Revenue Code of 1986 (the “Code”), and:

  (1)  
the party with the net positive consideration under this Agreement will
capitalize specified policy acquisition expenses with respect to this Agreement
for such taxable year without regard to the general deductions limitations of
Section 848(c)(1) of the Code;
    (2)  
the election will take effect as of the Effective Time and will remain in effect
for all subsequent years that this Agreement remains in effect; and
    (3)  
each party shall attach a schedule to its federal income tax return for its
first taxable year ending after the election becomes effective that identifies
the agreement (including this Agreement) for which joint elections have been
made under the Regulation.

B.  
Pursuant to this joint election:

  (1)  
each party will exchange information pertaining to the amount of net
consideration under this Agreement to assure consistency or as may otherwise be
required by the Internal Revenue Service;
    (2)  
the Reinsurer will submit its calculation of the “net consideration”, as defined
under Treas. Reg. 1.848-2(f), to the Company not later than May 1 for each and
every tax year for which this Agreement is in effect;
    (3)  
the Company may challenge such calculation within ten (10) working days of
receipt of the Reinsurer’s calculation; and
    (4)  
the parties will act in good faith to reach agreement as to the correct amount
of net consideration whenever there is disagreement as to the amount of net
consideration, as determined under Treas. Reg. 1.848-2(f).

C.  
The Company and the Reinsurer represent and warrant that they are subject to
U.S. taxation under Subchapter L of Chapter 1 of the Code.

C-1



--------------------------------------------------------------------------------



 



Agreed and Accepted:

          CONTINENTAL ASSURANCE COMPANY
       By:   /s/ Lawrence J. Boysen       Name:   Lawrence J. Boysen      
Title:   Senior Vice President & Corporate Controller      

          SWISS RE LIFE & HEALTH AMERICA INC.
        By:   /s/ W. Weldon Wilson       Name:   W. Weldon Wilson       Title:  
Chief Executive Officer    

C-2



--------------------------------------------------------------------------------



 



         

SCHEDULE A
Alan C. Smith — Agency Deferred Compensation Agreement
David S. Jeranian — Agency Deferred Compensation Agreement
Edward Schwarzer — Agency Deferred Compensation Agreement
Earnest T. Uyetake — Agency Deferred Compensation Agreement
Frank J. Crisona — Agency Deferred Compensation Agreement
Fred Sprague — Agency Deferred Compensation Agreement
George S. Ichikawa — Agency Deferred Compensation Agreement
Judd S. Sloane — Agency Deferred Compensation Agreement
L. Terry Lazarus — Agency Deferred Compensation Agreement
Morton Kleiner — Agency Deferred Compensation Agreement
Nancy M. Watt — Agency Deferred Compensation Agreement
Peter B. Diefendorf — Agency Deferred Compensation Agreement
Richard C. Wolff — Agency Deferred Compensation Agreement
Richard M. Rully — Agency Deferred Compensation Agreement
Robert E. Segal — Agency Deferred Compensation Agreement
Robert F. Denny — Agency Deferred Compensation Agreement
Robert K. Inouye — Agency Deferred Compensation Agreement
Stephen C. Harmelin — Agency Deferred Compensation Agreement
Terrence F. Sloane — Agency Deferred Compensation Agreement
Wendell H. Hughes — Agency Deferred Compensation Agreement
William P. Georgenton — Agency Deferred Compensation Agreement
IMO, LSR and MGA bonus program summaries are attached as part of Schedule A.

SA-1



--------------------------------------------------------------------------------



 



SCHEDULE A
TO: CNA Managing General Agents (MGA’s)
From: Life Marketing
In response to feedback from our Managing General Agents we have completely
revamped the 2004 CNA MGA Bonus Plan having eliminated the bonus pool and
returning to a simplified traditional pay-out structure that is much more
measurable and predictable. The new structure provides for attractive bonuses of
28% - 43% retroactive to dollar one.
After you have reviewed and compared the 2004 CNA MGA Bonus Plan I am confident
that you will be pleased with its structure and earning potential for which it
provides.
Should you have any questions, please feel free to contact John Swinger
630-719-5961 or myself.
Sincerely,
-s- Ken Keating [c52427c5242701.gif]
Ken Keating
VP Life Brokerage

SA-2



--------------------------------------------------------------------------------



 



SCHEDULE A

     
Date:
  December 18, 2003
To:
  All IMOs
Subject:
  IMO Bonus Schedule Unchanged in 2004

CNA is maintaining its strong IMO Bonus schedule in 2004, without any
modification.
The schedule is as follows:

          Annualized Premium   Bonus Percentage  
 
       
$2,000,000
    10.0%  
3,000,000
    12.5%  
5,000,000
    15.0%  
 
       
7,500,000
    17.5%  
10,000,000
    20.0%  
12,500,000
    22.5%  
 
       
15,000,000
    25.0%  
17,500,000
    27.5%  
20,000,000
    30.0%  

Your total annualized premium at year-end will determine your final bonus level,
but CNA pays bonuses on an as-earned basis throughout the year. All bonus
percentages are retroactive to first dollar.
We appreciate the great business you’ve done with CNA in 2003 and look forward
to another strong year in 2004. If you have any questions about the IMO bonus,
please contact Julie Hince, 864-363-5402, Amy Whitehead, 720-201-1867, or me.

SA-3



--------------------------------------------------------------------------------



 



SCHEDULE A
* PLEASE REVIEW AND SIGN *
I. INTRODUCTION
This document describes the compensation plan for the Life Sales Representative
(LSR) of the CNA Life Sales Office (LSO) effective January 1, 2004. This
Compensation Plan is not a contract and may be changed by CNA at any time
without notice. The parameters used to calculate incentive compensation and the
requirements for earning each component reflect the emphasis and importance CNA
places on underlying new sales and current directives. These parameters and
requirements are subject to change as business conditions and CNA’s emphasis
change. CNA Life management will define any aspects of this plan that are or
become subject to interpretation.
This document gives an overview of the plan with a brief explanation of the
organization of the Life Sales Office. Included in this overview is an
explanation of the general expectations of the Life Sales Representative.
This document explains the LSR plan, detailing each plan component. These
components include all of the elements of the direct compensation package
including personal production. This document also describes the administrative
provisions of the plan including performance expectations, restrictions and
Fringe Benefit salary calculation.
IMPORTANT NOTE:
CNA reserves the right to change or make exceptions to this document and its
personnel policies, procedures and benefits, including those for retirees, at
any time without notice. Neither this document nor company procedures nor
communications are intended to be interpreted as a promise or guarantee of
future or continued employment or as stating provisions and terms of employment.
CNA and CNA employees recognize their mutual right to end their employment
relationship at any time and acknowledge that such relationship is one of
employment at will. While some of CNA’s contractual employee benefit plans are
discussed in this document, it is important to remember that all rights and
benefits under them are governed by legal documents, which are available in
Employee Benefits-Home Office. Except with respect to employment at will, the
policies and benefits described in this document may vary from state to state to
conform to state law. No representative of CNA has authority to make any
agreement contrary to the provisions of this note.
II. CNA LIFE SALES OFFICES — OVERVIEW
The primary purpose of the Life Sales Office is to grow, promote and develop a
predictable and dependable flow of profitable premium revenue for Life
Operations. Life Sales Office personnel will accomplish this through agent
recruitment, appointment, and sales development. LSOs are staffed by a Manager
(Regional Vice President), Sales & Marketing Coordinators, Estate & Business
Planners and Life Sales Representatives.

SA-4



--------------------------------------------------------------------------------



 



LSRs are charged with developing new business by cultivating relationships with
CNA Property/Liability agencies, independent agencies, life agents, and
financial planners to generate sources of new premium. These agents are
contracted with CNA as Producers or General Agents and are paid commissions.
Each LSR also is contracted with CNA as a Producer and may generate personal
sales as determined appropriate by the LSO Manager based on corporate direction.
LSR personal production earns overrides as well as commissions.
III.     LSR PLAN
          A. OBJECTIVES
This plan consists of incentives that are designed to motivate and compensate
Life Sales Representatives for the following activities:

•  
Generating new business from agents in the CNA Property/Liability agencies and
other sources
  •  
Encouraging renewal business
  •  
Building and developing relationships with administrative staff, branch staff,
and agencies

          B. LSR PLAN COMPONENTS
This compensation plan is comprised of the following components:

•  
LSR Production Override
  •  
LSR Production Bonus — Paid First Year Premium

IV.     LSR Production Overrides
LSR Production Overrides are intended to promote new sales of CNA’s products
from a variety of sources. First year overrides are directly related to the
amount of new business developed and are calculated as a percentage of first
year paid premium. Renewal overrides are directly related to the amount of
continuing business and are calculated as a percentage of renewal paid premium.
First year override percentages are determined by the product sold and
distribution structure. Please note that some business written under an
Associate MGA schedule may not pay an override.
V.     LSR Production Bonus
The calculation of the LSR Production Bonus is predicated on two categories of
premiums. Premiums for a production year from Eligible products (Eligible
Premiums) are used to determine the thresholds in the chart below. The
percentage associated with each threshold is then applied to premiums for the
same production year from Bonusable products (Bonusable Premiums) to calculate
the bonus. Life business written under GA+10, MaxPro +10, and GA+15 schedules is
excluded from Eligible and Bonusable products. An incentive equal to a
percentage of Bonusable first year paid premiums will be paid based on the

SA-5



--------------------------------------------------------------------------------



 



    following chart:

LSO Total Production Run-Rate

                                LSR’s FY Paid Premium*     $0-$24.9    
$25-$29.9     $30-$34.9     $35+  
$0
  -     $200,000     0%     0%     0%     0%  
$200,000
  -     $249,000     1%     2%     3%     4%  
$250,000
  -     $299,999     2%     3%     4%     5%  
$300,000
  -     $349,999     3%     4%     5%     6%  
$350,000
  -     $399,999     5%     6%     7%     8%  
$400,000
  -     $449,999     6%     7%     8%     10%  
$450,000
  -     $499,999     7%     8%     10%     11%  
$500,000
  -     $549,999     8%     9%     11%     12%  
$550,000
  -     $599,999     9%     10%     12%     13%  
$600,000
  -     $999,999     10%     11%     13%     14%  
$1,000,000
  +     11%     12%     14%     15%                                  

*Subject to exclusions

VI.   PERSONAL PRODUCTION

A. Commission Payments
Producer commissions for personal production is paid through CNA’s commission
system and is administered apart from all other compensation provisions
described herein.
Although the LSR’s primary function is development of brokerage business, CNA
does provide for the payment of commissions on a Producer commission schedule to
the LSR for personally produced business. Personal production is a privilege
granted by CNA and will only be permitted when it does not interfere with the
LSR’s responsibilities as specified in the business plans and this document.
B. Bonus Payments
Any debit balance an LSR may owe will be first deducted from any bonus amounts
payable to the LSR.
By accepting advanced bonus payments, the LSR agrees to pay back such bonus
payments to the extent to which they do not meet the production goal(s) that
such bonus was paid upon and advanced. Regardless of year to date production, an
LSR’s cessation of employment with CNA for any reason whatsoever prior to the
last day of a calendar year, makes the LSR ineligible for any bonus. If the LSR
terminates before the end of a calendar year, all bonus amounts advanced in
excess of earned per the bonus schedule are to be re-paid to CNA immediately.

SA-6



--------------------------------------------------------------------------------



 



VII.   ADMINISTRATION

  A.   CALCULATION AND PAYMENT PROCEDURES

          LSR Production Overrides are calculated and paid on a biweekly basis.
These biweekly calculations reflect the production results for the
production/processing period used by CNA’s corporate systems.
          The LSR Production Bonus advance is calculated quarterly. LSRs who
achieve YTD pro rata production of $300,000 of Eligible first year paid life
premium will be paid an advance, subject to the discretion of management. The
advance will be 1% of Bonusable first year paid life premium. YTD pro rata
requirements for the first three-quarters are $75,000/$150,000/$225,000 of
Eligible first year paid life premium. Once an LSR has reached a total actual
production level of $300,000, the bonus percentage shall increase to 3%.
          Production Bonus advances will be subject to recapture:

•   For failure to meet the production level upon which they were based, or   •
  Upon termination prior to year-end, or   •    For unrecovered chargebacks
(overpayments)

If questions arise, the Vice President of LSO Distribution along with Regional
Vice President will make a determination whether to continue the advance and at
what percentage rate.
Production Overrides are paid after the close of each biweekly production period
through the CNA payroll system.

  B.   FIRST YEAR SUBSIDY

New LSRs may be eligible for subsidy during their first year. The subsidy
payments will be based on a subsidy schedule selected by the LSO Manager when
the LSR is hired. First year LSR’s earn the same overrides as other LSRs.
First year LSRs receiving a subsidy are not eligible for the LSR Production
Bonus. First year LSRs may opt out of remaining subsidy payments to become
eligible for the Production Bonus on a prospective basis.
The LSR and LSOM must sign the Life Sales Representative Subsidy Agreement prior
to any subsidy payments being made. Such agreement details the terms of the
subsidy. No subsidy is to be paid without such agreement being fully executed.

SA-7



--------------------------------------------------------------------------------



 



  C.   JOB GRADE AND FUNCTIONAL JOB CODE

The entry-level LSR position is a job grade 220. The Functional Job Code is
IX51005. The Sr. LSR position is a job grade 240. The Functional Job Code is
IX51006.

  D.   PERFORMANCE EXPECTATIONS

          Performance expectations relating to production objectives, as
specified in a business plan and other management objectives are established
annually for each LSR. Performance expectations include but are not limited to a
minimum production standard. This minimum production level will be monitored on
a monthly basis.
Each LSR shall annually create a business plan for the upcoming calendar year.
The business plan is to outline the LSR’s goals to contribute to the overall
success of the business plan and goals of the Life Sales Office, the success of
the LSO Distribution channel, and CNA Life Operations. The business plan shall
be submitted to the LSOM by February 1 of each year for approval. The LSOM shall
provide a copy of the approved LSR business plan to the Vice President of LSO
Distribution by March 1. The Vice President of LSO Distribution has the sole
authority to accept or reject for re-draft any LSR business plan. LSR’s are not
eligible for bonus without having timely submitted a business plan to their LSOM
and having an approved business plan on file with the Vice President of LSO
Distribution no later than May 1.
If the LSR’s performance is determined to be unsatisfactory, in lieu of other
action, the LSOM may establish a probationary corrective action plan which
specifies terms of probation, reasons for probation, corrective actions and
alternative actions. The LSR may be terminated at the end of the probationary
period if terms of the corrective action plan are not met.
Regardless of any provisions in this document, there may be situations where, at
CNA’s discretion, neither the Performance Improvement Program nor the
probationary procedures would be appropriate and, thus, need not be utilized
before immediately terminating an employee. Such situations may be determined by
management, without notice, on an individual basis.

  E.   FRINGE BENEFITS

Each LSR will be eligible to participate in the company’s pension, savings,
health, group life and disability benefit programs described in Benefits at CNA.
Benefits related to salary are determined by using the average total
compensation paid in the immediate prior two calendar years.
New employees with less than two years earning history will usually have their
coverage and costs determined by the level of any initial guarantee and/or first
year subsidy schedule.

SA-8



--------------------------------------------------------------------------------



 



Benefit levels and any associated payroll deductions for the following
contributory and non-contributory benefits are based on the annual benefit
salary:
-     Contributory Life
-     Non-Contributory Life
-     Short-Term Disability Benefits
-     Long Term Disability Premiums
-     Long Term Disability Benefits
Actual Earnings are used to determine contributions to the CNA Savings Plan and
the CNA Retirement Plan.
Benefits requiring flat rate premiums are determined by the amount of coverage
elected.
This benefit salary is effective each March 1st and the benefits and costs
remain constant for one full year.

  F.   TERMINATION OF EMPLOYMENT

In the event of termination, the LSR is entitled to receive production overrides
and payment of incentives for the production period during which the termination
occurred plus production overrides and payment of incentives for the next
production period. In the event of termination due to retirement or death,
production overrides and incentive payments will be paid as above and for an
additional two production periods.

  Note:   This is not applicable to vested commissions for an LSR’s personal
production, provided all terms of the agent contract are met.

Any debit balance the LSR has at time of termination is payable immediately to
CNA. Such debit balance will be deducted until paid in full from any future
payments of any kind due to the LSR. The LSR acknowledges that debit balances
are subject to collection if not paid when requested/upon termination of
employment. If an LSR terminates from CNA and seeks re-appointment as a
representative of CNA, such re-appointment is contingent upon the outstanding
debit having been paid in full.
Any customer information in which the LSR has come into contact with as an LSR
will remain strictly confidential and may not be removed from CNA nor utilized
by parties for the benefit of anyone other than CNA. CNA will not re-contract
agents or agencies that were previously in an LSR’s hierarchy for six months
following the LSR’s termination.

  G.   RESTRICTION ON OTHER PAYMENTS

The total compensation package for Life Sales Representatives is as described in
this document.

SA-9



--------------------------------------------------------------------------------



 



CNA recognizes the need to provide assistance to agents for sales involving
non-CNA products. However, CNA requires the first right of refusal on all LSR
production. CNA Life should be considered as the primary market in all
situations where CNA maintains a competitive position.
Market access is limited to Financial Brokerage, Inc., unless authorized by the
Vice President of LSO Distribution in advance and in writing. On any case placed
through Financial Brokerage, Inc., any and all compensation from such outplaced
case is the responsibility of the carrier providing the insurance that was
successfully obtained. Compensation for such outplaced case will be handled in
whatever manner the providing carrier uses, will not be included in the CNA
payroll system (as such earnings are not derived from employment with CNA nor
subject to CNA fringe benefits or tax treatment). It is probable that such
compensation will be paid by the providing carrier and result in a 1099 to the
LSR from that carrier for any portions of compensation due the LSR.
Failure to comply with these provisions may result in immediate termination of
the LSR, at CNA’s discretion.

VIII.   ACKNOWLEDGEMENT

      Life Sales Representative
 
   
          Print Name:
 
 
 
   
          Signature:
 
 
 
   
          Date:
 
 
 
    Regional Vice President, Life Sales Office
 
   
          Print Name:
 
 
 
   
          Signature:
 
 
 
   
          Date:
 
 

SA-10



--------------------------------------------------------------------------------



 



     
(CNA LOGO) [c52427c5242702.gif]
  December 2, 2003

2004 CNA MGA BONUS PLAN
The 2004 CNA Bonus Plan for MGAs is simple, predictable and very competitive.
It’s a straightforward bonus structure based on paid life premium.

                                              Eligible First-Year Paid Premium  
    Bonus
Percentage                 $ 0    
to
  $ 249,999         0.0 %                   250,000    
to
    499,999         28.0 %                   500,000    
to
    749,999         30.0 %                   750,000    
to
    999,999         32.0 %                   1,000,000    
to
    1,499,999         34.0 %                   1,500,000    
to
    1,999,999         34.5 %                   2,000,000    
to
    2,499,999         35.0 %                   2,500,000    
to
    2,999,999         35.5 %                   3,000,000    
to
    3,499,999         36.0 %                   3,500,000    
to
    3,999,999         36.5 %                   4,000,000    
to
    4,499,999         37.0 %                   4,500,000    
to
    4,999,999         37.5 %                   5,000,000    
to
    7,499,999         38.0 %                   7,500,000    
to
    9,999,999         39.0 %                   10,000,000    
to
    12,499,999         40.0 %                   12,500,000    
to
    14,999,999         41.0 %                   15,000,000    
to
    19,999,999         42.0 %                   20,000,000    
 
    +         43.0 %              

Prorated bonuses for new MGAs
For MGAs who are new to CNA, we will prorate the initial qualifying level based
on contract date. We will pay a 28% bonus to any MGA contracted during the
second quarter of 2004 who produces at 75% of the bonus threshold level or
$187,500. MGAs contracted in the third and fourth quarters who produce 50% or
$125,000 will also earn a 28% bonus. Percentages higher than 28% will only be

SA-11



--------------------------------------------------------------------------------



 



paid when actual production reaches $500,000 or more.
Simplified program
Our previous bonus plan was comprised of multiple bonuses. This one is much
simpler, and it puts the focus on attracting and rewarding new production. The
bonuses we’re discontinuing as of 12/31/03 include: the MGA Quarterly App Count
(Apptivity) Bonus, the MGA Renewal App Count (Apptivity) Bonus, and the
Partnership Plus Program.
Because we now have one big bonus program, instead of several smaller ones,
we’re able to make the bonus payouts very attractive.
Placement rates
Policy placement rates will not be an official measurement for the bonus
program; however, we will closely monitor placement rates because they have a
major impact on profitability. If an MGA has poor placement rates, we will take
necessary action, ranging from adjusting the bonus pay-out to termination of the
MGA contract.
Monthly advances for consistent, high production
For MGAs with a strong production track record, we will advance bonus payments
monthly. The advance rate will be in line with your general level of production.
The rate may be adjusted up or down through the year if changes warrant it.
Caveats
CNA reserves the right to amend or eliminate this program at any time. Final
interpretation of the terms of this bonus program is the prerogative of CNA
sales management.

SA-12



--------------------------------------------------------------------------------



 



SCHEDULE B
THIRD PARTY REINSURANCE AGREEMENTS
CAC Ceded Reinsurance Agreements:

                Index No.     Name    
2.
    Automatic Non-Bulk Y.R.T. Non-Refund Agreement between CAC and Allianz Life
Insurance Company of North America effective May 01, 1987 [Terminated for new
business]    
3.
    Automatic Non-Bulk Coinsurance Non-Refund Agreement between CAC and Allianz
Life Insurance Company of North America effective June 01, 1987 [Terminated for
new business]    
11.
    CAC Reinsurance Agreement between CAC and American National Insurance
Company effective November 01, 1963    
14.
    Automatic Coinsurance Agreement between CAC and Phoenix Home Life Mutual
Insurance Company effective July 20, 1998 [Terminated for new business] [This
contract was novated to ERC Life Reinsurance Corporation effective January 01,
2000. Scottish Re Group Limited acquired 95% of the outstanding capital stock of
ERC Life Reinsurance Corporation on December 22, 2003.]    
17.
    CAC Reinsurance Agreement between CAC and American United Life Insurance
Company of Indianapolis, IN effective June 01, 1970 [This business was 100%
reinsured to Employers Reassurance Corporation]    
18.
    Automatic Reinsurance Agreement between CAC and American United Life
Insurance Company of Indianapolis, IN effective June 01, 1978 [Terminated for
new business] [This business was 100% reinsured to Employers Reassurance
Corporation]    
21.
    Yearly Renewable Term Agreement between CAC and American United Life
Insurance Company of Indianapolis, IN effective August 21, 1995 [This business
was 100% reinsured to Employers Reassurance Corporation]    
26.
    Automatic Reinsurance Agreement between CAC and American United Life
Insurance Company of Indianapolis, IN effective July 20, 1998 [This business was
100% reinsured to Employers Reassurance Corporation]    
30.
    Reinsurance Agreement between CAC and Business Men’s Assurance Company of
America effective November 01, 1954 [Generali USA Life Reassurance Company now
administers this business]    
31.
    Reinsurance Agreement between CAC and Business Men’s Assurance Company of
America effective August 28, 1980 [Generali USA Life Reassurance Company now
administers this business]    
33.
    Reinsurance Agreement between CAC and Business Men’s Assurance Company of
America effective August 21, 1995 [Generali USA Life Reassurance Company now
administers this business]    
34.
    Reinsurance Agreement between CAC and Cologne Life Insurance Company
effective April 01, 1968 [Terminated for new business]    
35.
    Automatic Reinsurance Agreement between CAC and Cologne Life Insurance
Company effective October 01, 1987 [Terminated for new business]    
36.
    Reinsurance Agreement between CAC and Cologne Life Insurance Company
effective January 01, 1988    
37.
    Reinsurance Agreement between CAC and Crown Life Insurance Company effective
July 01, 1977 [This contract was novated to The Canada Life Assurance Company
effective January 01, 1999]    

SB-1



--------------------------------------------------------------------------------



 



                Index No.     Name    
38.
    Automatic Pool Reinsurance Agreement between CAC and Crown Life Insurance
Company effective April 01, 1982 [This contract was novated to The Canada Life
Assurance Company effective January 01, 1999]    
39.
    Automatic Reinsurance Agreement between CAC and Crown Life Insurance Company
effective January 01, 1983 [This contract was novated to The Canada Life
Assurance Company effective January 01, 1999]    
40.
    Automatic Coinsurance Reinsurance Agreement between CAC and Crown Life
Insurance Company effective September 01, 1983 [This contract was novated to The
Canada Life Assurance Company effective January 01, 1999]    
41.
    Automatic YRT Reinsurance Agreement between CAC and Crown Life Insurance
Company effective September 01, 1987 [Terminated for new business] [This
contract was novated to The Canada Life Assurance Company effective January 01,
1999]    
43.
    Automatic Coinsurance Reinsurance Agreement between CAC and Crown Life
Insurance Company effective October 01, 1987 [Terminated for new business] [This
contract was novated to The Canada Life Assurance Company effective January 01,
1999]    
45.
    Automatic Pool Reinsurance Agreement between CAC and Crown Life Insurance
Company effective January 01, 1989 [This contract was novated to The Canada Life
Assurance Company effective January 01, 1999]    
46.
    Automatic Coinsurance Reinsurance Agreement between CAC and Employers
Reassurance Corporation effective October 05, 1995    
55.
    Automatic Reinsurance Agreement between CAC and Employers Reassurance
Corporation effective July 20, 1998    
59.
    Automatic/Facultative Agreement between CAC and Equitable Life Assurance
Society of the United States effective January 01, 1977    
60.
    Automatic Pool Reinsurance Agreement between CAC and Equitable Life
Assurance Society of the United States effective April 01, 1982    
61.
    Facultative Reinsurance Agreement between CAC and Equitable Life Assurance
Society of the United States effective January 01, 1984    
63.
    Facultative Reinsurance Agreement between CAC and Frankona America Life
Reassurance Company effective January 01, 1979 [The name of Frankona America
Life Reassurance Company changed to ERC Life Reinsurance Corporation effective
February 02, 1996. Scottish Re Group Limited acquired 95% of the outstanding
capital stock of ERC Life Reinsurance Corporation on December 22, 2003.]    
67.
    Automatic YRT Self-Administered Reinsurance Agreement between CAC and
Frankona America Life Reassurance Company effective August 21, 1995 [The name of
Frankona America Life Reassurance Company changed to ERC Life Reinsurance
Corporation effective February 02, 1996. Scottish Re Group Limited acquired 95%
of the outstanding capital stock of ERC Life Reinsurance Corporation on
December 22, 2003.]    
70.
    Automatic Coinsurance Agreement between CAC and General American Life
Insurance Company effective September 01, 1987 [This contract was novated to
Saint Louis Reinsurance Company effective January 01, 1994. The name of Saint
Louis Reinsurance Company was later changed to RGA Reinsurance Company.]    
71.
    Automatic Reinsurance Agreement between CAC and General American Life
Insurance Company effective September 01, 1987 [This contract was novated to
Saint Louis Reinsurance Company effective January 01, 1994. The name of Saint
Louis Reinsurance Company was later changed to RGA Reinsurance Company.]    
73.
    Automatic Agreement between CAC and General American Life Insurance Company
effective July 05, 1991 [This contract was novated to Saint Louis Reinsurance
Company effective January 01, 1994. The name of Saint Louis Reinsurance Company
was later changed to RGA Reinsurance Company.]    
75.
    Automatic Reinsurance Agreement between CAC and Gerling Global Life
Insurance Company (U.S. Branch) effective May 01, 1998 [Gerling Global Life
Insurance Company (U.S. Branch) changed its name to Revios Reinsurance Canada
Ltd. (U.S. Branch) effective October 13, 2003]    

SB-2



--------------------------------------------------------------------------------



 



                Index No.     Name    
76.
    Automatic Reinsurance Agreement between CAC and Gerling Global Life
Reinsurance Company effective July 20, 1998 [Gerling Global Life Reinsurance
Company changed its name to Revios Reinsurance U.S. Inc. effective October 13,
2003]    
78.
    Facultative Reinsurance Agreement between CAC and Hamburg International
Reinsurance Company effective November 01, 1981 [This contract was novated to
HIR Life of America Reassurance Company effective January 01, 1989]    
79.
    Reinsurance Agreement between CAC and HIR Life of America Reassurance
Company effective June 01, 1989    
80.
    Automatic Coinsurance Agreement between CAC and Hudson Life Reassurance
Corporation effective January 01, 1982 [This contract was novated to Cologne
Life Reinsurance Company effective January 01, 1997]    
81.
    Automatic Coinsurance Agreement between CAC and Hudson Life Reassurance
Corporation effective January 01, 1982 [This contract was novated to Cologne
Life Reinsurance Company effective January 01, 1997]    
82.
    Automatic Reinsurance Agreement between CAC and Hudson Life Reassurance
Corporation effective September 01, 1983 [This contract was novated to Cologne
Life Reinsurance Company effective January 01, 1997]    
83.
    Automatic Monthly Renewable Term Reinsurance Agreement Number 2053 between
CAC and Hartford International Life Reassurance Company effective November 01,
1984 [This contract was novated to Cologne Life Reinsurance Company effective
January 01, 1997]    
88.
    Reinsurance Agreement #6167-1 between CAC and Life Reassurance Corporation
of America effective August 21, 1995 [Life Reassurance Corporation of America
changed its name to Swiss Re Life & Health America Inc.]    
89.
    Reinsurance Agreement #6186-1 between CAC and Life Reassurance Corporation
of America effective October 06, 1995 [Life Reassurance Corporation of America
changed its name to Swiss Re Life & Health America Inc.]    
97.
    Automatic Reinsurance Agreement between CAC and Life Reassurance Corporation
of America effective May 01, 1998 [Life Reassurance Corporation of America
changed its name to Swiss Re Life & Health America Inc.]    
99.
    Automatic Reinsurance Agreement between CAC and Life Reassurance Corporation
of America effective July 20, 1998 [Life Reassurance Corporation of America
changed its name to Swiss Re Life & Health America Inc.]    
104.
    Facultative Reinsurance Agreement between CAC and Life Reassurance
Corporation of America effective November 15, 1967 [Life Reassurance Corporation
of America changed its name to Swiss Re Life & Health America Inc.]    
105.
    Automatic Reinsurance Agreement between CAC and Manufacturers Life Insurance
Company effective April 01, 1981 [Terminated for new business]    
106.
    Automatic Coinsurance Reinsurance Agreement between CAC and Manufacturers
Life Insurance Company effective August 15, 1981 [Terminated for new business]  
 
107.
    Automatic Pool Reinsurance Agreement between CAC and Manufacturers Life
Insurance Company effective April 01, 1982 [Terminated for new business]    
107-A.
    Automatic Pool Reinsurance Agreement between CAC and Manufacturers Life
Insurance Company effective January 01, 1989    
108.
    Facultative Reinsurance Agreement between CAC and Manufacturers Life
Insurance Company effective August 01, 1982 [Terminated for new business]    
109.
    Facultative Yrt Reinsurance Agreement between CAC and Manufacturers Life
Insurance Company effective November 01, 1984    

SB-3



--------------------------------------------------------------------------------



 



                Index No.     Name    
110.
    Reinsurance Agreement between CAC and Manufacturers Life Insurance Company
effective February 01, 1985    
111.
    Facultative Excess Reinsurance Agreement between CAC and Manufacturers Life
Insurance Company effective July 01, 1988    
113.
    Reinsurance Agreement between CAC and Manufacturers Life Insurance Company
effective October 01, 1990    
115.
    Automatic Reinsurance Agreement between CAC and Manulife Reinsurance
Corporation (USA) effective May 01, 1998    
118.
    Facultative Reinsurance Agreement between CAC and Munich American
Reassurance Company effective February 05, 1975    
119.
    Facultative Reinsurance Agreement on a Coinsurance Basis between CAC and
Munich American Reassurance Company effective January 01, 1981    
120.
    Automatic Reinsurance Agreement on a Coinsurance Basis between CAC and
Munich American Reassurance Company effective March 01, 1981    
121.
    Automatic Reinsurance Agreement between CAC and Munich American Reassurance
Company effective April 01, 1982 [Terminated for new business]    
122.
    Automatic Reinsurance Agreement between CAC and Munich American Reassurance
Company effective January 01, 1987 [Terminated for new business]    
123.
    Automatic Reinsurance Agreement between CAC and Munich American Reassurance
Company effective May 01, 1987 [Terminated for new business]    
125.
    Automatic Reinsurance Agreement between CAC and Munich American Reassurance
Company effective July 05, 1991    
126.
    Automatic Reinsurance Agreement between CAC and Munich American Reassurance
Company effective September 01, 1991    
129(b).
    Automatic Reinsurance Agreement between CAC and Munich American Reassurance
Company effective August 21, 1995    
135.
    Non-Refund Account Reinsurance Agreement between CAC and North American Life
and Casualty Company effective May 01, 1974 [Terminated for new business] [North
American Life and Casualty Company changed its name to Allianz Life Insurance
Company of North America]    
136.
    Facultative Reinsurance Agreement between CAC and North American Reassurance
Company effective January 01, 1964 [North American Reassurance Company changed
its name to Swiss Re Life & Health America Inc.]    
137.
    Facultative Reinsurance Agreement between CAC and North American Reassurance
Company effective November 01, 1963 [North American Reassurance Company changed
its name to Swiss Re Life & Health America Inc.]    
138.
    Facultative Reinsurance Agreement between CAC and Security Benefit Life
Insurance Company effective January 01, 1964 [This treaty was novated to North
American Reassurance Company effective July 1, 1991. North American Reassurance
Company changed its name to Swiss Re Life & Health America Inc.]    
139(a).
    Automatic Coinsurance Agreement between CAC and North American Reassurance
Company effective August 01, 1977 [North American Reassurance Company changed
its name to Swiss Re Life & Health America Inc.]    
139(b).
    Facultative Coinsurance Agreement between CAC and North American Reassurance
Company effective August 01, 1979 [North American Reassurance Company changed
its name to Swiss Re Life & Health America Inc.]    

SB-4



--------------------------------------------------------------------------------



 



                Index No.     Name    
140.
    Facultative Reinsurance Agreement between CAC and North American Reassurance
Company effective September 01, 1979 [Terminated for new business] [North
American Reassurance Company changed its name to Swiss Re Life & Health America
Inc.]    
143.
    Facultative Obligatory Agreement between CAC and NRG America Life
Reassurance Corporation of Wilmington, Delaware effective June 01, 1981    
144.
    Facultative Reinsurance Agreement between CAC and Occidental Life Insurance
Company of California effective January 01, 1972 [This contract was novated to
AUSA Life Insurance Company effective January 01, 2001. AUSA Life Insurance
Company later changed its name to Transamerica Financial Life Insurance Company]
   
145.
    Life, Disability and Accidental Death Automatic Reinsurance Agreement
between CAC and Occidental Life Insurance Company of California effective
July 01, 1977 [This contract was novated to AUSA Life Insurance Company
effective January 01, 2001. AUSA Life Insurance Company later changed its name
to Transamerica Financial Life Insurance Company]    
146.
    Facultative Reinsurance Agreement between CAC and Optimum Re Insurance
Company effective January 01, 1979    
147.
    Universal Life Automatic Reinsurance Agreement between CAC and Optimum Re
Insurance Company effective January 01, 1986    
148.
    Universal Life Automatic Coinsurance Agreement between CAC and Optimum Re
Insurance Company effective January 01, 1986 [Terminated for new business]    
153.
    Automatic Reinsurance Agreement No. 2082 between CAC and Phoenix Home Life
Mutual Insurance Company effective August 21, 1995 [This contract was novated to
ERC Life Reinsurance Corporation effective January 01, 2000. Scottish Re Group
Limited acquired 95% of the outstanding capital stock of ERC Life Reinsurance
Corporation on December 22, 2003.]    
154.
    Automatic Coinsurance Agreement No. 2183 between CAC and Phoenix Home Life
Mutual Insurance Company effective October 06, 1995 [Terminated for new
business] [This contract was novated to ERC Life Reinsurance Corporation
effective January 01, 2000. Scottish Re Group Limited acquired 95% of the
outstanding capital stock of ERC Life Reinsurance Corporation on December 22,
2003.]    
161.
    Reinsurance Agreement between CAC and Phoenix Home Life Mutual Insurance
Company effective June 01, 1970 [This contract was novated to ERC Life
Reinsurance Corporation effective January 01, 2000. Scottish Re Group Limited
acquired 95% of the outstanding capital stock of ERC Life Reinsurance
Corporation on December 22, 2003.]    
162.
    Reinsurance Agreement between CAC and Phoenix Home Life Mutual Insurance
Company effective August 01, 1967    
163.
    Automatic Reinsurance Agreement No. 2825 between CAC and Phoenix Home Life
Mutual Insurance Company effective July 20, 1998 [This contract was novated to
ERC Life Reinsurance Corporation effective January 01, 2000. Scottish Re Group
Limited acquired 95% of the outstanding capital stock of ERC Life Reinsurance
Corporation on December 22, 2003.]    
164.
    Servicemen’s Group Life Insurance Conversion Pool Agreement between CAC and
Prudential Life Insurance Company of America effective 09/29/1965    
165.
    Automatic Reinsurance Agreement between CAC and RGA Reinsurance Company
effective October 06, 1995    
168.
    Automatic Reinsurance Agreement between CAC and RGA Reinsurance Company
effective May 01, 1998    
169.
    Automatic Reinsurance Agreement between CAC and RGA Reinsurance Company
effective July 20, 1998    

SB-5



--------------------------------------------------------------------------------



 



                Index No.     Name    
177.
    Automatic and Facultative Yearly Renewable Term Reinsurance Agreement
between CAC and Security Life of Denver Insurance Company effective October 01,
1990    
178.
    Yearly Renewable Term Reinsurance Agreement between CAC and Security Life of
Denver Insurance Company effective July 05, 1991    
183.
    Automatic and Facultative Reinsurance Agreement Yearly Renewable Term
between CAC and Security Life of Denver Insurance Company effective August 21,
1995    
184.
    Automatic and Facultative Coinsurance Agreement between CAC and Security
Life of Denver Insurance Company effective October 06, 1995    
190.
    Automatic Pool Reinsurance Agreement between CAC and Storebrand-Norden
International Reinsurance Company effective April 01, 1982 [Terminated for new
business]    
191.
    Facultative Reinsurance Agreement between CAC and Sun Life Assurance Company
effective June 15, 1982    
192.
    Automatic Reinsurance Agreement between CAC and Sun Life Assurance Company
effective July 01, 1982    
193.
    Automatic Pool Reinsurance Agreement between CAC and Sun Life Assurance
Company effective January 01, 1984    
194.
    Automatic YRT Reinsurance Agreement between CAC and Sun Life Assurance
Company effective December 01, 1986 [Terminated for new business]    
196.
    Automatic Pool Reinsurance Agreement between CAC and Sun Life Assurance
Company effective January 01, 1989    
197.
    Automatic Pool Reinsurance Agreement between CAC and Sun Life Assurance
Company effective January 01, 1989    
198.
    Automatic Reinsurance Agreement between CAC and Swiss Re Life & Health
effective May 01, 1998    
200.
    Reinsurance Agreement between CAC and The Lincoln National Life Insurance
Company effective March 01, 1956 [This business was 100% reinsured to Swiss Re
Life & Health America Inc.]    
201.
    Coinsurance Agreement between CAC and The Lincoln National Life Insurance
Company effective April 01, 1977 [This business was 100% reinsured to Swiss Re
Life & Health America Inc.]    
202.
    Reinsurance Agreement between CAC and The Lincoln National Life Insurance
Company effective March 01, 1980 [This business was 100% reinsured to Swiss Re
Life & Health America Inc.]    
203.
    Reinsurance Agreement between CAC and The Lincoln National Life Insurance
Company effective April 01, 1982 [This business was 100% reinsured to Swiss Re
Life & Health America Inc.]    
204.
    Automatic YRT Pool Agreement between CAC and The Lincoln National Life
Insurance Company effective April 01, 1982 [This business was 100% reinsured to
Swiss Re Life & Health America Inc.]    
205.
    Reinsurance Agreement between CAC and The Lincoln National Life Insurance
Company effective April 01, 1982 [This business was 100% reinsured to Swiss Re
Life & Health America Inc.]    
209.
    Coinsurance Agreement between CAC and The Lincoln National Life Insurance
Company effective October 06, 1995 [This business was 100% reinsured to Swiss Re
Life & Health America Inc.]    

SB-6



--------------------------------------------------------------------------------



 



                Index No.     Name    
220.
    Automatic Reinsurance Agreement between CAC and The Lincoln National Life
Insurance Company effective July 20, 1998 [This business was 100% reinsured to
Swiss Re Life & Health America Inc.]    
225.
    Reinsurance Agreement between CAC and The Mercantile and General Life
Reassurance Company of America effective April 25, 1993 [This business was 100%
reinsured to Swiss Re Life & Health America Inc.]    
229.
    Automatic YRT Pool Agreement between CAC and Transamerica Occidental Life
Insurance Company effective April 01, 1982 [This contract was novated to AUSA
Life Insurance Company effective January 01, 2001. AUSA Life Insurance Company
later changed its name to Transamerica Financial Life Insurance Company]    
230.
    Life, Disability and Accidental Death Facultative Reinsurance Agreement
between CAC and Transamerica Occidental Life Insurance Company effective
January 01, 1972 [Terminated for new business] [This contract was novated to
AUSA Life Insurance Company effective January 01, 2001. AUSA Life Insurance
Company later changed its name to Transamerica Financial Life Insurance Company]
   
231.
    Automatic Reinsurance Agreement between CAC and Transamerica Occidental Life
Insurance Company effective April 01, 1988 [This contract was novated to AUSA
Life Insurance Company effective January 01, 2001. AUSA Life Insurance Company
later changed its name to Transamerica Financial Life Insurance Company]    
232.
    Automatic Reinsurance Agreement between CAC and Transamerica Occidental Life
Insurance Company effective October 01, 1990 [This contract was novated to AUSA
Life Insurance Company effective January 01, 2001. AUSA Life Insurance Company
later changed its name to Transamerica Financial Life Insurance Company]    
234.
    Automatic Reinsurance Agreement between CAC and Transamerica Occidental Life
Insurance Company effective October 01, 1995 [This contract was novated to AUSA
Life Insurance Company effective January 01, 2001. AUSA Life Insurance Company
later changed its name to Transamerica Financial Life Insurance Company]    
237.
    Automatic Reinsurance Agreement between CAC and United States Life Insurance
effective September 01, 1952    
238.
    Reinsurance Agreement IL008WYN01 between CAC and Urbaine Life Reinsurance
Company effective April 01, 1983 [This business was 100% reinsured to National
Security Life and Annuity Company effective January 04, 2002]    
239.
    Reinsurance Agreement IL008WYN02 between CAC and Urbaine Life Reinsurance
Company effective July 01, 1985 [This business was 100% reinsured to National
Security Life and Annuity Company effective January 04, 2002]    
240.1.
    Foreign National Business Automatic Yearly Renewable Term Life Reinsurance
Agreement between CAC and Aggrippina Rueckversicherungs Aktiengesellschaft
effective August 01, 1990 [This contract was novated to Converium Reinsurance
Company (Germany) Ltd.]    
244.
    Automatic Reinsurance Agreement between CAC and American Phoenix Life and
Reassurance Company effective February 13, 1999 [Terminated for new business]
[This contract was novated to ERC Life Reinsurance Corporation effective
January 01, 2000. Scottish Re Group Limited acquired 95% of the outstanding
capital stock of ERC Life Reinsurance Corporation on December 22, 2003.]    
245.
    Automatic Reinsurance Agreement between CAC and American United Life
Insurance Company effective April 01, 1999 [Terminated for new business] [This
business was 100% reinsured to Employers Reassurance Corporation]    
246.
    Automatic Reinsurance Agreement between CAC and American United Life
Insurance Company effective February 13, 1999 [Terminated for new business] This
business was 100% reinsured to Employers Reassurance Corporation]    
248.
    Automatic Reinsurance Agreement between CAC and American United Life
Insurance Company effective March 01, 2001 This business was 100% reinsured to
Employers Reassurance Corporation]    
252.
    Life Reinsurance Agreement between CAC and Annuity & Life Reassurance
America, Inc. effective November 22, 2000    

SB-7



--------------------------------------------------------------------------------



 



                Index No.     Name    
255.
    Life Reinsurance Agreement between CAC and Annuity & Life Reassurance
(Bermuda), Ltd. effective March 01, 2001 [this contract was novated to XL Life
Ltd. Effective December 31, 2002]    
259.
    Automatic Reinsurance Agreement between CAC and Business Men’s Assurance
Company of America effective November 22, 2000 [Generali USA Life Reassurance
Company now administers this business]    
262.
    Automatic Reinsurance Agreement between CAC and Business Men’s Assurance
Company of America effective March 01, 2001 [Generali USA Life Reassurance
Company now administers this business]    
265.
    Automatic Reinsurance Agreement between CAC and Employers Reassurance
Corporation effective April 01, 1999 [Terminated for new business]    
266.
    Automatic Reinsurance Agreement between CAC and Employers Reassurance
Corporation effective October 07, 1999 [Terminated for new business]    
271.
    Automatic Reinsurance Agreement between CAC and Employers Reassurance
Corporation effective March 01, 2001 [Terminated for new business]    
276.
    Automatic Reinsurance Agreement between CAC and Gerling Global Life
Reinsurance Company effective October 07, 1999 [Terminated for new business]
[Gerling Global Life Reinsurance Company changed its name to Revios Reinsurance
U.S. Inc. effective October 13, 2003]    
285.
    Automatic Reinsurance Agreement between CAC and Life Reassurance Corporation
of America effective February 13, 1999 [Life Reassurance Corporation of America
changed its name to Swiss Re Life & Health America Inc.]    
287.
    Automatic Reinsurance Agreement between CAC and Life Reassurance Corporation
of America effective April 01, 1999 [Life Reassurance Corporation of America
changed its name to Swiss Re Life & Health America Inc.]    
288.
    Automatic Reinsurance Agreement between CAC and The Lincoln National Life
Insurance Company effective April 01, 1999 [The business was 100% reinsured to
Swiss Re Life & Health America Inc.]    
289.
    Automatic Reinsurance Agreement between CAC and The Lincoln National Life
Insurance Company effective February 13, 1999 [Terminated for new business] [The
business was 100% reinsured to Swiss Re Life & Health America Inc.]    
293.
    Automatic Reinsurance Agreement between CAC and Manulife Reinsurance
Corporation (USA) effective February 13, 1999 [Terminated for new business]    
294.
    Automatic Reinsurance Agreement between CAC and Munich American Reassurance
Company effective October 07, 1999    
295.
    Automatic Reinsurance Agreement between CAC and Munich American Reassurance
Company effective October 07, 1999    
298.
    Automatic Reinsurance Agreement between CAC and RGA Reinsurance Company
effective April 01, 1999    
299.
    Automatic Reinsurance Agreement between CAC and RGA Reinsurance Company
effective 02/13/1999 (Amendment No. 1) [Terminated for new business]    
302.
    Automatic Reinsurance Agreement between CAC and RGA Reinsurance Company
effective November 22, 2000    
310.
    Automatic Reinsurance Agreement between CAC and Scor Life U.S. Re Insurance
Company effective November 22, 2000 [Terminated for new business effective
January 1, 2004]    
315.
    Automatic Reinsurance Agreement between CAC and Security Life Of Denver
Insurance Company effective October 01, 1998 [Terminated for new business]    

SB-8



--------------------------------------------------------------------------------



 



                Index No.     Name    
318.
    Automatic Reinsurance Agreement between CAC and Swiss Re Life and Health
America effective March 01, 2001    
323.4.
    Joint Marketing and Reinsurance Agreement between CAC and VFL and SCOR LIFE
Reinsurance Company effective June 11, 2001 [Terminated for new business]    
323.5.
    Direct Marketing and Reinsurance Agreement between CAC and VFL and The
Lincoln National Life Insurance Company effective February 24, 2000 [The
business was 100% reinsured to Swiss Re Life & Health America Inc.]    
328.
    Automatic Reinsurance Agreement between CAC and Canada Life Assurance
Company effective March 01, 2001    
333.
    Automatic Reinsurance Agreement between CAC and Gerling Global Life
Reinsurance effective March 01, 2001 [Gerling Global Life Reinsurance Company
changed its name to Revios Reinsurance U.S. Inc. effective October 13, 2003]    
344.
    Facultative Reinsurance Agreement between CAC and Allianz Life Insurance
Company of North America effective January 01, 2001    

CAC Unsigned Treaties:
None

SB-9



--------------------------------------------------------------------------------



 



SCHEDULE C
Calculation of Profits
Calculation of Participating Profits
The following calculation shall be performed quarterly for the participating CAC
policies with all amounts relating solely to the CAC participating policies
being reinsured under this Agreement. Where line numbers are indicated, they
refer to the line number of the Summary of Operations (page 4) of the 2002
National Association of Insurance Commissioners Life and Accident and Health
Statement.
Calculation Details:
Add the following:
Premiums and Annuity Considerations (line 1)
Considerations for Supplementary Contracts (line 2)
Net Investment Income — This is to be the investment income on assets backing
the statutory
reserves, but excluding investment income on surplus
Amortization of Interest maintenance reserve (line 4)
Commissions and Expense Allowances on reinsurance Ceded (line 6)
Reserve adjustments on reinsurance ceded (line 7)
Miscellaneous income (lines 8.1, 8.2 and 8.3)
Tax Rate x (Statutory Income — Taxable Income) [both calculated prior to
policyholder dividends] Net realized capital gains (or subtract net losses) net
of taxes, and net of amounts transferred to IMR (line 34)
Then subtract the following:
Death Benefits (line 10)
Matured Endowments (line 11)
Annuity Benefits (line 12)
Surrender Benefits and withdrawals for life contracts (line 15)
Interest and adjustments (line 17)
Payments on supplementary contracts (line 18)
Increase in aggregate reserves (line 19)
Commissions (line 21)
General Insurance Expense — $35 per policy per annum
Insurance taxes, licenses and fees — 2% of gross premiums
Increase in loading on deferred and uncollected premium (line 25)
The result is pre-tax statutory profits, before dividends, for the purpose of
carrying out the calculation described in Article X, paragraph 2. Should the
result be negative, the absolute value of the negative will be established as a
loss carryforward, which will accrue interest at the Contract Interest Rate (as
defined in the Purchase Agreement). Future profits will be charged against such
loss carryforward and no profits will be remitted to the Company until such loss
carryforward is eliminated.

SC-1



--------------------------------------------------------------------------------



 



SCHEDULE D
Investment Principles

A.   Purpose

  1.  
The purpose of these Investment Guidelines is to establish, authorize, and
document the objectives, policies, procedures, and constraints for investing the
assets supporting the par business (the liabilities) reinsured by Continental
Assurance Company (CAC) to Swiss Re Life and Health America Inc. (the Company).
    2.  
On an overall basis, investment decisions will have as an objective full
compliance with relevant provisions of the investment laws of the Company’s
domiciliary state, and any other state to which it may be subject, and the
Internal Revenue Code and Regulations.
    3.  
There is no substitute for acting prudently, which requires that investment
personnel act always with an appropriate amount of care and in the best
interests of both CAC and the Company in the management of the assets supporting
the reinsured liabilities.

B.   General Performance Objectives and Philosophy

  1.   The portfolio will be managed based on the characteristics of the
liabilities it is supporting while remaining within applicable legal,
regulatory, and business constraints. The duration, convexity, and cash flows of
the underlying liabilities are several of the many economic and business inputs
which will be taken into consideration when making investment decisions.     2.
  Portfolio liquidity will be maintained such that reasonably expected cash flow
needs can be met.

C.   Asset Classes Eligible for Investment

  1.  
Investments of the Company shall be reasonably diversified to minimize the
impact of a potential default. From time to time, and subject to this policy
statement, the Company may invest in any or all of the following asset
categories:

  a.   bonds, debentures, mortgage-backed and asset-backed securities, notes or
other debt instruments of governments, government agencies, or corporations;    
b.   cash, money market securities issued by governments or corporations, money
market funds or short-term investment pools as permitted statutorily     c.  
private placements of agencies or corporations;

SD-1



--------------------------------------------------------------------------------



 



  d.  
derivative instruments including forwards, futures contracts, put options, call
options, caps, collars, swaps, floors, swaptions, commitments to purchase
mortgage-backed securities, and asset-backed securities;

  (i)  
derivative instruments will only be used by the Company to hedge assets or
liabilities or in allowed replication transactions;

  e.  
with respect to any other asset class that is not specifically delineated
herein, the portfolio manager shall ensure that any such investment complies
with legal requirements and is appropriate given the nature of the underlying
liabilities.

D.  
PORTFOLIO CONSTRAINTS (PERCENTAGES STATED REFER TO STATEMENT VALUE AS A PERCENT
OF TOTAL ASSETS AND ARE CALCULATED AS ACQUISITION LIMITS)

  1.   Aggregate portfolio limits:

  a.   minimum average credit quality of A;     b.   maximum of 15% per obligor
in obligations (1) issued, assumed or guaranteed by any agency, political
subdivision or instrumentality of any state which obligations are not general
obligations thereof; and (2) issued, assumed or guaranteed by the International
Bank for Reconstruction and Development, the Inter-American Development Bank,
the Asian Development Bank, the International Finance Corporation and any other
agency or entity engaged in similar activities and in which the government of
the United States participates.     c.  
subject to (b) above, maximum of 5% in any individual issuer, excluding(i) high
yield securities (as such term is used in the Insurance Code of the State of
Connecticut) and (ii) securities issued, assumed, guaranteed or insured by the
United States, a state of the United States, a government sponsored enterprise
of the United States, a government money market mutual fund, a class one money
market mutual fund, a class one bond mutual fund and issues which are insured by
a financial guaranty insurer with the highest generic rating issued by a
nationally recognized statistical rating organization;
    d.  
maximum variance of portfolio effective duration of +/- 15% to the duration of
the underlying liabilities;

  2.   Fixed income securities:

  a.  
maximum of 10% held in asset-backed securities not collateralized with mortgage
loans;

SD-2



--------------------------------------------------------------------------------



 



  a.   maximum of 40% held in mortgage-backed ;

  (i)  
mortgage-backeds will be secured with first mortgages or conventional mortgages
with a maximum 70% loan-to-value ratio, unless guaranteed by a government agency
or a government sponsored enterprise;
    (ii)  
maximum of 5% held in any individual pool unless guaranteed by a government
agency or a government sponsored enterprise;

  c.  
industry concentrations (excluding securities issued, assumed, guaranteed or
insured by the United States or a government sponsored enterprise of the United
States);

  (i)   maximum 15% of holdings allowed in an industry group;

  d.   geographic concentrations (foreign)

  (i)  
Maximum in foreign obligations and investments (1) up to 10% in any exempted
country, and (2) up to 2% in any other foreign country and up to 15% in the
aggregate in all such other foreign countries. The aggregate foreign obligations
and investments shall not exceed 30%. All such foreign obligations and
investments made within the limitation of this subsection shall also be subject
to the percentage limitations prescribed elsewhere in these guidelines as
applicable to such investment class.

  e.  
maximum of 10% held in private placements (excluding securities that qualify
under Rule 144A under the Securities Act of 1933);
    f.   maximum of 20% held in Rule 144A’s (securities that qualify under
Rule 144A under the Securities Act of 1933);     g.   maximum of 1% in high
yield obligations of any one institution and up to 10% in the aggregate in high
yield obligations, all required to be registered under the Securities Act of
1933     h.   minimum credit quality of B on non-investment grade bonds at time
of purchase.

3.   Short-term securities:

  a.   maximum of 100% held in securities maturing in 397 days or fewer, or in
money market funds;     b.   commercial paper held must be rated A2/P2 or
better.

SD-3



--------------------------------------------------------------------------------



 



4.   Derivative instruments:

  a.   derivatives used for hedging shall be limited as follows;

  (i)  
the aggregate statement value of options, swaptions, caps, floors and warrants
purchased shall not exceed 7.5% of total assets;
    (ii)   the aggregate statement value of options, swaptions, caps and floors
written shall not exceed 3.0% of total assets;     (iii)  
the aggregate potential exposure of collars, swaps, forwards and futures entered
into and options, swaptions, caps and floors written shall not exceed 6.0% of
total assets.

  b.  
derivatives used for replication transactions shall be limited as follows;

  (i)  
the Company otherwise is authorized to invest its funds in the asset being
replicated;
    (ii)  
the asset being replicated will be subject to all applicable provisions and
limitations (including quantitative limits) as if the transaction constituted a
direct investment in the asset being replicated;
    (iii)  
as a result of giving effect to the replication transaction, the aggregate
statement value of all assets being replicated shall be limited to 10% of total
assets.

Utilization of derivative instruments to require prior submission and approval
of derivative use plan(s) in accordance with laws and regulations applicable to
Swiss Re.

SD-4